** Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

Exhibit 10.36

LEASE AGREEMENT

Between

iSTAR SCC DISTRIBUTION CENTERS LLC,

as Landlord

and

SOLO CUP OPERATING CORPORATION

and

SF HOLDINGS GROUP, INC.

and

SOLO CUP COMPANY,

jointly and severally

as Tenant

Dated as of June 27, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   DEFINITIONS    1

2.

   DEMISE OF PREMISES    10

3.

   USE    11

4.

   TERM    12

5.

   RENTAL    13

6.

   TAXES    14

7.

   NET LEASE; NON-TERMINABILITY    17

8.

   SERVICES    19

9.

   REPAIRS AND MAINTENANCE; REPLACEMENT    19

10.

   DESTRUCTION OF OR DAMAGE TO PREMISES    21

11.

   INSURANCE, HOLD HARMLESS AND INDEMNIFICATION    22

12.

   COMPLIANCE WITH LAWS, COVENANTS    25

13.

   NON-SUBSTANTIAL TAKING    27

14.

   SUBSTANTIAL TAKING; TOTAL CASUALTY    28

15.

   DEFAULT: EVENTS OF DEFAULT    29

16.

   REMEDIES    31

17.

   SUBORDINATION    34

18.

   LANDLORD’S RIGHT OF ENTRY    35

19.

   NOTICES    36

20.

   ESTOPPEL CERTIFICATE; FINANCIAL DATA    38

21.

   MECHANICS’ LIENS    40

22.

   END OF TERM    41

23.

   ALTERATIONS    42

24.

   MEMORANDUM OF LEASE    44

25.

   SUBLETTING/ASSIGNMENT    44

26.

   HAZARDOUS MATERIAL    48

27.

   FINANCING/LEASEHOLD MORTGAGE/SECURITY INTERESTS IN TENANT’S PROPERTY    51

28.

   MISCELLANEOUS PROVISIONS    55

29.

   PURCHASE PROCEDURE    57

30.

   ECONOMIC ABANDONMENT    58

31.

   CAPITAL EXPENDITURES    62

32.

   REFUSAL RIGHT    63

33.

   STATE SPECIFIC PROVISIONS    65

 

i



--------------------------------------------------------------------------------

EXHIBITS:

 

A-1    LEGAL DESCRIPTIONS FOR ALL SITES - REAL ESTATE A-2    IMPROVEMENTS B-1   
EQUIPMENT – LANDLORD B-2    TENANT’S PROPERTY C    CERTAIN PERMITTED
ENCUMBRANCES D    FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT E    FAIR MARKET VALUE DETERMINATION FOR PREMISES OR ANY SITE F   
CONDEMNATION/TOTAL CASUALTY SITE PRICES G    FIXED RENT REDUCTION/CALCULATED
SITE PRICE PERCENTAGE FOR EACH SITE

 

ii



--------------------------------------------------------------------------------

THIS LEASE AGREEMENT, is made and entered into as of the date set forth in the
Basic Lease Information (this lease agreement, together with all amendments and
supplements hereto, this “Lease”), by and between iStar SCC Distribution Centers
LLC, a Delaware limited liability company with offices c/o iStar Financial Inc.,
1114 Avenue of the Americas, 38th Floor, New York, New York 10036 (together with
any successor or assigns, hereinafter called the “Landlord”) and Solo Cup
Operating Corporation, a Delaware corporation, SF Holdings Group, Inc., a
Delaware corporation, and Solo Cup Company, a Delaware corporation, each having
an address at 1700 Old Deerfield Road, Highland Park, Illinois 60035 (together
with any successor or assign permitted by this Lease, hereinafter collectively
called the “Tenant”).

 

1. DEFINITIONS

Capitalized terms used herein shall have the following meanings for all purposes
of this Lease and shall be equally applicable to both the singular and plural
forms of the terms herein defined.

“Additional Rent” means all amounts, liabilities and obligations other than
Fixed Rent which Tenant assumes or agrees to pay under this Lease to Landlord or
others.

“Adjustment Date” is defined and shall have the meaning specified in the Basic
Lease Information.

“Affiliates” means Persons (other than individuals) Controlled by, Controlling,
or under Common Control with another Person. Unless otherwise specified, all
references herein to an “Affiliate” or to “Affiliates” shall refer to an
Affiliate or Affiliates of the Tenant. For purposes hereof, an Affiliate of any
of the Persons which then comprise the Tenant hereunder shall be deemed to be an
Affiliate of the Tenant (regardless of whether such Person is an Affiliate of
all of the Persons which then comprise the Tenant hereunder).

“Alternative Credit Rating Agency” means if either or both of S & P and Moody’s
no longer exist or no longer assign Credit Ratings, such other nationally
recognized statistical credit rating agency designated by Landlord, acting in
its sole discretion.

“Appraisal Report” is defined in paragraph 30(b) of this Lease.

“Basic Lease Information” means the page(s) preceding this Lease which are
hereby incorporated by reference.

“Business Days” or “Business Day” means any day excluding Saturday, Sunday and
any day which is a legal holiday under the laws of the State of Illinois or is a
day on which banking institutions located in such state are closed.

“Calculated Site Price” means at any time for each Site the product of (A) such
Site’s percentage set forth on Exhibit G multiplied by (B) the annualized Fixed
Rent for the Premises as of the date of a EAP Notice further multiplied by
(C) 11.12.



--------------------------------------------------------------------------------

“Calendar Quarter” means each 3 month calendar period commencing on the first
day of each of January, April, July and October.

“Capital Expenditures” is defined in paragraph 31(a) of this Lease.

“Capital Expenditure Waiver Test” is defined in paragraph 31(c) of this Lease.

“Casualty Repair” is defined in paragraph 10 of this Lease.

“Casualty” means any damage or destruction caused to any Site by any reason,
including fire.

“Casualty Threshold” is defined in paragraph 10 of this Lease.

“Claims” shall mean Liens (including lien removal and bonding costs),
liabilities, obligations, civil or criminal damages, losses, demands, penalties,
assessments, payments, fees of Mortgagee, fines, penalties, taxes, claims,
actions, causes of action, suits, judgments, settlements, costs, expenses and
disbursements (including legal fees and disbursements incurred and expenses and
costs of investigation and environmental remedial action) of any kind and nature
whatsoever, including interest that may accrue on any of the foregoing.

“Commencement Date” is defined and shall have the meaning specified in the Basic
Lease Information.

“Consolidated EBITDAR” means, for any period, for the Tenant and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Tenant and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense, (iv) all non cash impairment charges (to
the extent not captured in amortization), (v) all underfunded pension expenses
to the extent constituting non-cash charges, (vi) other non-cash non recurring
expenses of the Tenant and its Subsidiaries which do not represent a cash item
in such period or any future period, (vii) non cash expenses resulting from the
grant of stock and stock options and other compensation to management personnel
of the Tenant and its Subsidiaries pursuant to a written plan or agreement or
the treatment of such options under variable plan accounting, (viii) all
non–cash expenses attributable to minority interests in Subsidiaries,
(ix) losses from sales of assets and foreign currency translations, (x) all of
Tenant’s operating rent, including the annual Fixed Rent then payable under this
Lease, and (xi) other non-recurring and one-time cash items not to exceed $5
million in any fiscal year of Tenant, and minus (b)(i) gains from sales of
assets and foreign currency translations to the extent included in calculating
such Consolidated Net Income for such period, (ii) interest income to the extent
included in calculating such Consolidated Net Income for such period and
(iii) all non cash items increasing Consolidated Net Income for such period.
Consolidated EBITDAR shall be calculated on a pro forma basis for acquisitions
and divestitures.

“Consolidated Interest Charges” means, for any period, for the Tenant and its
Subsidiaries on a consolidated basis, the sum of (a) all interest expense,
premium payments, debt discount, fees, charges and related expenses of the
Tenant and its Subsidiaries in connection with borrowed money or in connection
with the deferred purchase price of property acquired or

 

2



--------------------------------------------------------------------------------

services rendered, in each case to the extent treated as interest expense in
accordance with GAAP and (b) the portion of rent expense of the Tenant and its
Subsidiaries with respect to such period under capital lease obligations that is
treated as interest expense in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Tenant and its
Subsidiaries on a consolidated basis, the net income of the Tenant and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

“Consumer Price Index” means the Consumer Price Index-U.S. City Average for All
Urban Consumers (all items) (1982–84=100) prepared by the Bureau of Labor
Statistics of the United States Department of Labor. If such Consumer Price
Index shall no longer be published with a base year of 1982–84=100, Landlord
shall compute, by reference to data available from such Bureau of Labor
Statistics, the actual percentage increase in consumer prices during the period
or periods in question. If said Consumer Price Index shall cease to be
published, Landlord shall use the most comparable index published by the United
States Government. Where the Consumer Price Index is required for a given month,
and if the Consumer Price Index is not published for such month, then the
Consumer Price Index published for the month closest and prior to the designated
month shall be used.

“Control” (including with correlative meanings, the terms “Controlling,”
“Controlled by” and “under Common Control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contracts or otherwise.

“Corporate Capital Expenditures” is defined in paragraph 31(a) of this Lease.

“Corporate Control Event” means any of the following: (i) a merger or
consolidation of Tenant with another entity (other than any merger or
consolidation of Tenant with any entity which then also constitutes a Tenant
hereunder or which is a Subsidiary of Tenant), (ii) the sale of all or
substantially all the assets of Tenant to any party (other than any party which
then also constitutes a Tenant hereunder or which is a Subsidiary of Tenant),
(iii) any one Person (other than an entity which then constitutes a Tenant
hereunder or a Subsidiary of Tenant) acquiring, directly or indirectly, fifty
percent (50%) or more of publicly traded common stock, voting securities or
economic benefits and burdens (including distributions) of Tenant within any
twelve month period, or (iv) a change in the power to appoint more than 50% of
Tenant’s Board of Directors, or (v) any other change in Control of Tenant that
results in Persons which, immediately prior to such change, did not have Control
of Tenant obtaining Control of Tenant (unless any such Person(s) so obtaining
Control of Tenant also then constitute a Tenant hereunder or a Subsidiary of
Tenant).

“Credit Rating” means the corporate debt rating issued by S&P and Moody’s or if
either or both no longer exist or no longer issue ratings then, for either or
both as so applicable, an Alternative Credit Rating Agency. All references to
specific levels of a Credit Rating mean such rating with a “stable” or
“positive” outlook, but in the event that any such rating is issued with a
“negative” outlook or “on watch” associated with such rating, then, for purposes
hereof, the applicable Credit Rating shall be the rating that is immediately
below the credit rating issued with such negative outlook or on watch (for
example, but not limitation, if S&P has at any time

 

3



--------------------------------------------------------------------------------

issued a corporate credit rating for a Person of BBB- with a negative outlook,
then the Credit Rating of such Person for purposes of this Lease shall be deemed
to be BB+ at such time).

“Debt” of any Person shall mean as at the date when any determination thereof is
being made or to be made and in respect of all: (A) indebtedness of such Person
for borrowed money; (B) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (C) obligations, other than
inter-company items, of such Person to pay the deferred purchase price of
property or services under conditional sales or other similar agreements
relating to property purchased by such Person to the extent of the value of such
property (other than customary retentions or reservations under agreements with
suppliers entered into in the ordinary course of business) which provide for the
deferral of payment of the purchase price for a period in excess of one year
following the date of receipt and acceptance of the complete delivery of such
property and/or services; (D) obligations of such Person as tenant under leases
which obligations are, in accordance with GAAP, recorded as capital lease
obligations, but excluding all obligations of Tenant or its Affiliates under or
in any manner relating to this Lease, regardless of their treatment under GAAP;
and (E) obligations of such Persons under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, indebtedness or obligations of others of the kinds
referred to in clauses (A) through (D) above. Debt shall not, however, include
undrawn or stand-by letters of credit issued on account of any Person. Whenever
any determination of the amount of Debt is required or permitted to be, or is
otherwise being or to be, made for any purpose under this Lease, the amount of
any such Debt denominated in any currency other than United States dollars shall
be calculated at the US dollar equivalent of such Debt as at the date when such
determination of the amount of debt is being or to be made, except that, if all
or any portion of the principal amount of any such Debt which is payable in a
currency other than United States dollars is hedged into United States dollars,
the principal amount of such hedged Debt, or the hedged portion thereof, shall
be deemed to be equal to the amount of United States dollars specified in, or
determined pursuant to, the applicable hedging contract.

“EAP” is defined in paragraph 30(a) of this Lease.

“EAP Notice” is defined in paragraph 30(a) of this Lease.

“EAP Sale” is defined in paragraph 30(a) of this Lease.

“EAP Substitution” is defined in paragraph 30(a) of this Lease.

“EAP Undertaking” is defined in paragraph 30(b)(xi) of this Lease.

“Eligibility Requirements” means with respect to any Person, that such Person
has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000.

“Environmental Laws” is defined in paragraph 26(b) of this Lease.

“Environmental Reports” is defined in paragraph 26(c) of this Lease.

“Equipment – Landlord” means the equipment described or listed on Exhibit B-1.

 

4



--------------------------------------------------------------------------------

“Equipment – Tenant” means the equipment described or listed on Exhibit B-2.

“Event of Default” is defined in paragraph 15 of this Lease.

“Excluded Expenses” is defined in paragraph 5(b) of this Lease.

“Excluded Taxes” means any income or franchise taxes based upon, measured by, or
calculated with respect to net income or profits (but not including any
franchise tax based solely upon gross receipts with respect to the Rent),
inheritance, estate, succession, transfer or any similar taxes, or other taxes
which are applicable to Landlord’s general or net income (as opposed to taxes
specific to rents, receipts or income attributable to ownership of or operations
solely at the Sites), net worth or capital. Excluded Taxes shall also include
fines, penalties and interest due to the delinquent payment by Landlord of any
tax or assessment (except to the extent such delinquent payment by Landlord
results from Tenant’s failure to pay such tax or assessment on a timely basis as
required under this Lease).

“Extension Terms” is defined in paragraph 4(b) of this Lease.

“Fixed Rent” is defined and shall have the meaning specified in the Basic Lease
Information.

“GAAP” means generally accepted accounting principles recognized as such in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board.

“Hazardous Materials” is defined in paragraph 26(b) of this Lease.

“Imposition” means the various taxes and other charges referred to in paragraph
6 of this Lease payable by Tenant and required by the present and future
governmental laws and regulations more specifically described in paragraph 6(b)
of this Lease.

“Improvements” means all of the buildings, structures, improvements, heating,
ventilation, air conditioning, plumbing, electrical, mechanical, utility and
life safety systems and security systems (including parking areas, and
driveways) now or hereafter located on the Land and generally described on
Exhibit A-2 hereto, other than and specifically excluding Tenant’s Property.

The words “include”, “includes”, “including” and any other derivation of
“include” means “including but not limited to” unless specifically set forth to
the contrary.

“Indemnified Parties” is defined in paragraph 26(c) of this Lease.

“Indenture” is defined in paragraph 15(p) of this Lease.

“Initial Appraiser” is defined in Exhibit E of this Lease.

“Initial Period” is defined in paragraph 31(a) of this Lease.

“Initial Valuation” is defined in Exhibit E of this Lease.

 

5



--------------------------------------------------------------------------------

“Institutional Lender” means

(A) A real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;

(B) An investment company, money management firm or “qualified institutional
buyer” within the meaning of rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such person referred to in this clause (B) satisfies the Eligibility
Requirements;

(C) An institution substantially similar to any of the foregoing entities
described in clause (A) or (B) that satisfies the Eligibility Requirements.

“Investment Grade Criteria” means a Credit Rating of both “BBB-” or higher from
S&P and “Baa3” or higher from Moody’s, (or an equivalent Credit Rating from an
Alternative Credit Rating Agency, as applicable).

“iStar” means iStar Financial Inc., a Maryland corporation or a majority owned
subsidiary.

“Land” means the title and interest of Landlord in and to the six (6) locations
of real estate described on Exhibit A-1 hereto, and any land lying in the bed of
any existing dedicated street, road or alley adjoining thereto, all strips and
gores adjoining thereto, and all rights, ways, easements, privileges and
appurtenances thereunto belonging, including all of Landlord’s right, title, and
interest in and to all other property rights, tangible or otherwise, arising out
of or connected with Landlord’s ownership thereof, but none of the Improvements
thereon.

“Landlord” is defined in the first paragraph of this Lease.

“Landlord Parties” shall mean, collectively, Landlord and its Affiliates and
their respective agents, invitees, representatives, employees, directors,
officers, shareholders, consultants, independent contractors, successors and
assigns.

“Landlord Representative” is defined in the paragraph 28(f) of this Lease.

“Lease” is defined in the first sentence of this Lease.

“Lease Adjusted Debt” shall mean the sum of (i) all of Tenant’s Debt plus
(ii) the product of (x) all of Tenant’s operating rent, including the annual
Fixed Rent then payable under this Lease, multiplied by (y) eight (8).

“Lease Expiration Date” is defined and shall have the meaning specified in the
Basic Lease Information.

 

6



--------------------------------------------------------------------------------

“Leasehold Mortgage” means any leasehold mortgage, leasehold deed to secure
debt, leasehold deed of trust or other security instrument of like nature held
by a Permitted Leasehold Mortgagee.

“Legal Requirements” is defined in paragraph 12 of this Lease.

“Lien” shall mean any lien, mortgage, pledge, charge, security interest or
encumbrance of any kind, or any other type of preferential arrangement that has
the practical effect of creating a security interest, including any arising
under any conditional sale agreement, capital lease or other title retention
agreement.

“Minimum Capital Expenditure Requirement” is defined in paragraph 31(a) of this
Lease.

“Moody’s” means Moody’s Investors Services, Inc. and its successors.

“Mortgage” shall mean a mortgage, deed to secure debt, deed of trust or other
security instrument of like nature or any ground or underlying lease or other
document of like nature on all or any portion of the Premises given by Landlord
to a Mortgagee.

“Mortgagee” shall mean any holder of a Mortgage with respect to the Premises or
any part thereof.

“Net Casualty Proceeds” shall mean the compensation and/or insurance payments
net of the reasonable expenses of collecting such amounts incurred by Landlord,
any Mortgagee (but only in its capacity as Proceeds Trustee) and/or Tenant, and
received by any Mortgagee, Landlord or Tenant in respect of any portion of the
Premises by reason of and on account of a Casualty. Net Casualty Proceeds shall
not include any proceeds of any insurance or compensation payable with respect
to any Tenant’s Property.

“Other Taxes” is defined in paragraph 6(b) of this Lease.

“Overdue Rate” means the greater of: (x) twelve percent (12%) per annum or
(y) the sum of four percent (4%) plus the prime interest rate as reported from
time to time in The Wall Street Journal, but in any event, if lower, the maximum
annual interest rate allowed by law for business loans (not primarily for
personal, family or household purposes); provided, however, if The Wall Street
Journal is no longer in existence or ceases to publish such information,
Landlord shall use the prime interest rate as reported in a comparable publicly
available publication selected by Landlord in its sole discretion.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, trustee(s) of a
trust, unincorporated organization, or government or governmental authority,
agency or political subdivision thereof.

“Permitted Encumbrances” means for each Site:

(a) Any of the following, which are not yet due and payable at the time in
question: (i) liens for water, sewer, and other utility services and (ii) taxes,
assessments and other governmental charges (whether federal, state, local or
foreign) and Property Taxes;

 

7



--------------------------------------------------------------------------------

(b) The easements, rights-of-way, encroachments, encumbrances, restrictive
covenants and other matters affecting the title to the Premises or any part
thereof set forth on Exhibit C attached hereto;

(c) Any Subordination, Non-Disturbance, and Attornment Agreement(s) recorded or
otherwise, which are provided to Tenant pursuant to paragraph 17 of this Lease
or as otherwise entered into by and among Landlord, Tenant, and any Mortgagee;

(d) Liens for taxes (whether federal, state, local or foreign) attributable to
any taxable period whether before, on or after the Commencement Date which are
being contested in good faith in accordance with the terms of this Lease by
Tenant and for which Tenant has established adequate reserves; and

(e) This Lease and the rights, privileges and entitlements of Tenant hereunder;
and

(f) Any sublease entered into by Tenant in accordance with the terms of this
Lease.

“Permitted Leasehold Mortgagee” means: (a) any Institutional Lender, (b) any
Person with a Credit Rating which satisfies the Investment Grade Criteria,
and/or (c) any Person which is a lender or agent for the lender(s) (and their
respective successors and/or assigns) under Tenant’s First Lien Debt or Tenant’s
Second Lien Debt (regardless of whether any such Person satisfies the criteria
set forth in clause (a) or (b)).

“Permitted Use” is defined in paragraph 3(a) of this Lease.

“Premises” is defined in paragraphs 2(a) and 2(b) of this Lease.

“Primary Term” is defined in paragraph 4(a) of this Lease.

“Proceeds Trustee” shall mean a federally insured bank or trust company
designated by Landlord (which may not be an Affiliate of Landlord), subject to
the prior written approval of Tenant, such approval not to be unreasonably
withheld, delayed, or conditioned; provided, however, if a Mortgage encumbers
the Premises, the Mortgagee thereunder may, at its option, be appointed Proceeds
Trustee for so long as such Mortgage remains outstanding and such Mortgagee is
not an Affiliate of Landlord.

“Property Augusta” is defined in paragraph 2(b) of this Lease.

“Property Chicago” is defined in paragraph 2(b) of this Lease.

“Property Conyers” is defined in paragraph 2(b) of this Lease.

“Property Dallas” is defined in paragraph 2(b) of this Lease.

“Property Federalsburg” is defined in paragraph 2(b) of this Lease.

“Property Urbana” is defined in paragraph 2(b) of this Lease.

“Property Taxes” is defined in paragraph 6(a) of this Lease.

 

8



--------------------------------------------------------------------------------

“Quarterly Subtenant Allowance” is defined in paragraph 25(b) of this Lease.

“Rent” is defined in paragraph 5(a)(ii).

“Restoration Fund” is defined in paragraph 10 of this Lease.

“RR Exercise Notice” is defined in paragraph 32(c) of this Lease.

“RR Notice” is defined in paragraph 32(b) of this Lease.

“RR Notice Date” is defined in paragraph 32(b) of this Lease.

“RR Price” is defined in paragraph 32(b) of this Lease.

“RR Offer” is defined in paragraph 32(b) of this Lease.

“S&P” means Standard & Poor’s Rating Service and its successors or assigns.

“SCIC” is defined in paragraph 15(i) of this Lease.

“Site” is defined in paragraph 2(b) of this Lease.

“Site Assessments” is defined in paragraph 26(d) of this Lease.

“Site Reviewers” is defined in paragraph 26(d) of this Lease.

“Site Termination Date” is defined in paragraph 14 of this Lease.

“Subordination, Non-Disturbance and Attornment Agreement” is defined in
paragraph 17(a) of this Lease.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Tenant. For purposes hereof, a Subsidiary of any of the Persons which then
comprise the Tenant hereunder shall be deemed to be a Subsidiary of the Tenant
(regardless of whether such Person is a Subsidiary of all of the Persons which
then comprise the Tenant hereunder).

“Substitute Parcel” is defined in paragraph 30(b) of this Lease.

“Substitution Deed” is defined in paragraph 30(b)(ii) of this Lease.

“Tenant” is defined in the first paragraph of this Lease and includes each of
Solo Cup Operating Corporation, SF Holdings Group, Inc., and Solo Cup Company,
and all liabilities, obligations, covenants and agreements of Tenant under this
Lease are and shall be the joint and

 

9



--------------------------------------------------------------------------------

several liabilities, obligations, covenants and agreements of each of Solo Cup
Operating Corporation, SF Holdings Group, Inc., and Solo Cup Company.

“Tenant’s First Lien Debt” shall mean any and all amounts due and/or payable
from time to time under that certain Credit Agreement dated as of February 27,
2004, among Solo Cup Company, Solo Cup Investment Corporation, Bank of America,
N.A., as Administrative Agent and Swing Line Lender and as an L/C Issuer, Banc
of America Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Book Running Managers, Citicorp North America, Inc., as
Syndication Agent, Harris Trust and Savings Bank, as Documentation Agent and as
an L/C Issuer, and various lending parties named therein, as amended, as the
same may be amended, restated, modified, renewed, extended, increased,
decreased, refinanced and/or replaced from time to time.

“Tenant’s Property” shall mean, collectively, Tenant’s Trade Fixtures and the
Equipment - Tenant.

“Tenant’s Second Lien Debt” shall mean any and all amounts due and/or payable
from time to time under that certain Second Lien Credit Agreement dated
March 31, 2006 among Solo Cup Company, Solo Cup Investment Corporation, Bank of
America, N.A., as administrative agent for the Lenders, Banc of America
Securities LLC, as Sole Lead Arranger and Sole Bookrunning Manager and various
other lending parties named therein, as amended, as the same may be amended,
restated, modified, renewed, extended, increased, decreased, refinanced and/or
replaced from time to time.

“Tenant’s Trade Fixtures” means all personal property of Tenant in or on the
Premises, affixed or not, which is not necessary for the operation of the
Improvements, including all items listed or described on Exhibit B-2 and
specifically excludes the Equipment – Landlord.

“Term” is defined in paragraph 4(b) of this Lease.

“Third Appraiser” is defined in Exhibit E of this Lease.

“Third Valuation” is defined in Exhibit E of this Lease.

“Treasury Rate” means the yield to maturity of a debt obligation of the United
States Treasury having a maturity date closest to but not earlier than the
then-existing remaining Term of the Lease (excluding any then-unexercised
options for any Extension Terms) and, if more than one have been issued with
such maturity date, then using the debt obligation first issued on or closest to
the date of any termination by Landlord under this Lease.

“Valuation Period” is defined in Exhibit E of this Lease.

“Valuation Notice” is defined in Exhibit E of this Lease.

 

2. DEMISE OF PREMISES

(a) Landlord hereby demises and leases to Tenant and Tenant hereby leases and
rents from Landlord the Premises, IN ITS “AS IS” CONDITION, SUBJECT TO THE
EXISTING STATE OF TITLE (WITHOUT EXPRESS OR IMPLIED WARRANTY OF LANDLORD

 

10



--------------------------------------------------------------------------------

WITH RESPECT TO THE CONDITION, QUALITY, REPAIR OR FITNESS OF THE PREMISES FOR A
PARTICULAR USE OR TITLE THERETO, ALL SUCH WARRANTIES BEING HEREBY DISCLAIMED BY
LANDLORD AND WAIVED AND RENOUNCED BY TENANT). The “Premises” consists of
collectively, Landlord’s interest in the Land, the Equipment – Landlord, the
Improvements, together with any easements, rights, and appurtenances in
connection therewith or belonging to said Land and Improvements. No easement for
light, air or view is included with or appurtenant to the Premises. The
foregoing disclaimer in this paragraph 2(a) has been negotiated by Landlord and
Tenant, each being represented by independent counsel, and is intended as a
complete negation of any representation or warranty by Landlord, express or
implied, with respect to the condition, quality, repair, or fitness of the
Premises for a particular use, or title thereto.

(b) The Premises includes the Land and Improvements (a) located at the address
commonly known as 7575 Kostner Avenue, Chicago, Illinois, including
approximately 32 acres of land and 820,000 square feet of space (“Property
Chicago”), (b) located at the address commonly known as 1550 Wrightsboro Road,
Augusta, Georgia, including approximately 17 acres of land and 364,000 square
feet of space (“Property Augusta”), (c) located at the address commonly known as
1455 Highway 138 Northeast, Conyers, Georgia, including approximately 24 acres
of land and 367,000 square feet of space (“Property Conyers”), (d) located at
the address commonly known as 1000 Industrial Park Drive, Federalsburg,
Maryland, including approximately 50 acres of land and 405,000 square feet of
space (“Property Federalsburg”), (e) located at the address commonly known as
4444 West Ledbetter Drive, Dallas, Texas, including approximately 47 acres of
land and 1,220,000 square feet of space (“Property Dallas”), (f) located at the
address commonly known as 1505 East Main Street, Urbana, Illinois, including
approximately 40 acres of land and 269,000 square feet of space (“Property
Urbana”). Property Chicago, Property Augusta, Property Conyers, Property
Federalsburg, Property Dallas and Property Urbana together constitute the
Premises and each individually is herein called a “Site,” and together are
herein the “Sites.”

 

3. USE

(a) Tenant shall, subject to applicable zoning restrictions and any recorded
covenants or restrictions in the public records upon the Commencement Date, use
and occupy the Premises, including each Site, only as general offices,
manufacturing and distribution of any products then used in Tenant’s business,
including food service products, tableware, packaging and other lawful purposes
which are both associated and related thereto (collectively, the “Permitted
Use”); provided, however, except for the recordation of any Mortgage and any
replacements, renewals, amendments, consolidations, modifications, extensions or
refinancing thereof or as otherwise required by governmental order, from and
after the Commencement Date, without first having obtained Tenant’s prior
written consent which may be withheld or granted in Tenant’s sole and absolute
discretion, Landlord shall not record or otherwise take any voluntary action to
subject the Premises or Land to any additional (or modify or amend any existing)
covenants, restrictions, easements, or other encumbrances of record or
otherwise, or any rezoning of the Premises or any Site from the zoning
classifications presently in existence as of the Commencement Date. Tenant shall
not use, suffer or permit the Premises, or any portion thereof, to be used by
Tenant, any third party or the public, as such, without restriction or in such
manner as might adversely affect Landlord’s title to or interest in the
Premises, or in such

 

11



--------------------------------------------------------------------------------

manner as might make possible a Claim or Claims of adverse possession by the
public, as such, or third Persons, or of implied dedication of the Premises, or
any portion thereof.

(b) So long as no Event of Default under this Lease shall have occurred and be
continuing, Landlord shall not interfere, in any material respect, with any or
all of (i) Tenant’s rights to occupy and use the Premises (in the manner and for
the purposes contemplated hereunder), (ii) Tenant’s right to utilize the
vehicular parking areas located on the Premises, and (iii) Tenant’s right of
access, ingress and egress to and from the Premises.

(c) If no Event of Default has occurred and is continuing, Landlord shall,
promptly upon request by Tenant, join with Tenant (at Tenant’s cost and
expense), to (i) grant easements, licenses, rights of way and other rights and
privileges in the nature of easements at any Site, (ii) release, amend or modify
existing easements, licenses and appurtenances at any Site, (iii) take actions
with respect to governmental entities or other third parties to enhance the use
and enjoyment of the Sites and/or the enforcement or exercise of rights under
Legal Requirements, and (iv) execute and deliver any instrument, in form and
substance acceptable to Landlord, necessary or appropriate to make or confirm
such grants, releases or actions to any Person, with or without consideration;
provided that such grant, release or action does not interfere with and is not
detrimental to the conduct of business on the Site and does not adversely affect
the utility, useful life or fair market value of the Site.

 

4. TERM

(a) The primary term of this Lease (the “Primary Term”) shall be for a period of
approximately twenty (20) years, beginning on the Commencement Date and ending
on the Lease Expiration Date.

(b) Tenant shall have the right, at its option, to extend the Primary Term of
this Lease for four (4) consecutive extension terms (the “Extension Terms”),
each being five (5) years in length. Each Extension Term shall commence on the
day after the expiration of the preceding term and shall expire on the fifth
(5th) anniversary of the Lease Expiration Date in the case of the first
(1st) Extension Term, and on the tenth (10th), fifteenth, (15th), and twentieth
(20th) anniversaries of the Lease Expiration Date in the case of the second
(2nd), third (3rd) and fourth (4th) Extension Terms, respectively. The options
to extend the Term of this Lease as described above shall not be deemed
exercised by Tenant unless at least eighteen (18) months prior to the Lease
Expiration Date for the Primary Term or at least eighteen (18) months prior to
the expiration of the Extension Term for the first (1st), second (2nd) and third
(3rd) Extension Terms, respectively, Tenant shall have delivered written notice
to Landlord of Tenant’s irrevocable decision to so extend this Lease at the end
of the Primary Term or any exercised Extension Term, as applicable. Tenant’s
failure to deliver one (1) such timely notice to Landlord shall terminate all
future Extension Terms, if any, following the Extension Term to which such
notice specifically relates. Subject to the provisions of paragraph 5, the terms
and conditions of this Lease shall apply to each Extension Term with the same
force and effect as if such Extension Term had originally been included in the
Primary Term of the Lease. The right of Tenant to the Extension Terms shall be
conditioned upon this Lease being in full force and effect, Tenant occupying the
Premises, and no Event of Default then existing as of both the date that Tenant
notifies Landlord of Tenant’s decision to extend the term of this Lease for any
of the Extension Terms, and the Lease Expiration Date (for the first
(1st) Extension Term) or expiration of the first

 

12



--------------------------------------------------------------------------------

(1st), second (2nd) and third (3rd) Extension Term, as the case may be for the
second (2nd), third (3rd) and fourth (4th) Extension Term, respectively. The
Primary Term, together with any Extension Term which Tenant properly exercises
its option with respect to, and for which the conditions related thereto are
satisfied, shall constitute the “Term” of this Lease.

 

5. RENTAL

(a) Tenant shall pay to Landlord the following amounts as Rent for the Premises:

(i) During the Term of this Lease, Tenant shall pay to Landlord, as fixed
quarterly rent, the amount of quarterly fixed rent specified in the Basic Lease
Information (“Fixed Rent”).

(ii) Throughout the Term of this Lease, Tenant shall pay, as Additional Rent,
all other amounts of money and charges required to be paid by Tenant under this
Lease, whether or not such amounts of money or charges are designated Additional
Rent. As used in this Lease, “Rent” shall mean and include all Fixed Rent and
Additional Rent payable by Tenant in accordance with this Lease.

(b) It is the intention of Landlord and Tenant that the Fixed Rent payable by
Tenant to Landlord during the entire Term of this Lease shall be absolutely net
of all costs and expenses incurred in connection with the management, operation,
maintenance, repair and replacement of the Premises in accordance with this
Lease. Landlord shall have no obligations or liabilities whatsoever with respect
to the management, operation, maintenance, repair or replacement of the Premises
during the Term of this Lease, and Tenant shall manage, operate, maintain and
repair and replace the Premises in accordance with this Lease and shall pay all
costs and expenses incurred in connection therewith before such costs or
expenses become delinquent. Without limiting the generality of the foregoing,
throughout the entire term of this Lease, Tenant shall pay, as Additional Rent,
all premiums for all property and liability insurance covering the Premises
required under this Lease, all Property Taxes and all Other Taxes that accrue
during or are allocable to the Term of this Lease, and for Property Taxes and
Other Taxes, allocable for any period of time prior to the Term of this Lease.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease, Tenant shall not be responsible for the following costs or expenses (the
“Excluded Expenses”): (i) interest and amortization of funds borrowed by
Landlord or any similar payments made to the holder of a Mortgage (including the
rent under any ground lease which constitutes a Mortgage for purposes hereof),
(ii) costs in the nature of indemnification obligations of Landlord or any
Landlord Party, (iii) costs and expenses (including court costs, attorneys’ fees
and disbursements) related to or in connection with disputes with any holder of
a Mortgage or by or among any persons having an interest in the Landlord or the
Premises, (iv) costs incurred in connection with a sale, lease, Mortgage (except
as set forth in the next sentence) or transfer (including testamentary
transfers) of all or any part of any Site or any interest therein, or of any
interest in Landlord, or in any person comprising, directly or indirectly,
Landlord or in any person having an equity interest, directly or indirectly in
Landlord, (v) costs and expenses incurred by Landlord associated with the
operation of the business of the legal entity or entities which constitute
Landlord (as opposed to operation of the Sites), and/or (vi) Excluded Taxes.
Notwithstanding the terms of clause (iv) of the preceding sentence, Tenant shall
be responsible for the legal, due diligence, title insurance and surveying costs
and fees incurred by a Mortgagee in connection with the Initial Mortgage of the
Premises

 

13



--------------------------------------------------------------------------------

entered into by Landlord after the Commencement Date, as well as any mortgage
taxes (or equivalent taxes) due and payable in connection with such initial
Mortgage; provided that such Mortgage is fully executed, delivered and recorded
not later than sixty (60) calendar days after the Commencement Date (it being
agreed that Tenant shall not be responsible for any such costs, fees or taxes in
connection with any Mortgage executed, delivered or recorded after such sixty
(60) calendar day period, nor shall Tenant be responsible for any costs, fees or
expenses connected with any Mortgage other than the initial Mortgage with
respect to the Premises entered into by Landlord after the Commencement Date);
and provided further, that Tenant shall not be responsible for the payment of
any mortgage taxes (or equivalent taxes) in connection with any such Mortgage
executed, delivered and/or recorded with respect to the Property Federalsburg
unless such Mortgage with respect to the Property Federalsburg is fully
executed, delivered and recorded within thirty (30) days after the Commencement
Date. The parties intend that any such Mortgage with respect to the Property
Federalsburg which is executed, delivered and recorded within the thirty
(30) day period described in the second proviso of the preceding sentence shall
qualify as a “purchase money mortgage” for purposes of any mortgage taxes (or
equivalent taxes) payable with respect to such Mortgage.

(c) Tenant shall pay all Fixed Rent to Landlord, in advance, on or before the
first Business Day of each and every Calendar Quarter during the Term of this
Lease (other than the payment due on the Commencement Date which is due as set
forth in the Basic Lease Information) without notice, demand, deduction or
offset, in lawful money of the United States of America, to the wire transfer
address of Landlord specified in the Basic Lease Information, or to such other
accounts and/or Person or Persons or at such other place or places as Landlord
may from time to time designate in writing at least ten (10) Business Days in
advance to Tenant (or otherwise so there are collected funds available to
Landlord on the due date). Interest at the Overdue Rate shall accrue on unpaid
Fixed Rent from the due date thereof to the date of actual payment. If the Fixed
Rent is paid more than five (5) Business Days after its due date, a late charge
of five percent (5%) of the delinquent amount shall be due and payable. Tenant
shall pay all Additional Rent when due. If Additional Rent in the amount of
$5,000 or greater is paid more than five (5) Business Days after its due date, a
late charge of five percent (5%) of the delinquent amount shall be due and
payable. All Additional Rent which is payable to Landlord pursuant to this Lease
shall be paid by Tenant to Landlord without notice.

 

6. TAXES

(a) Tenant shall pay, as Additional Rent, directly to the appropriate
governmental authorities, all Property Taxes prior to the assessment of any
interest or penalty for late payment (subject to Tenant’s rights under this
paragraph 6(a) to make payment thereof in installments or under paragraph 6(e)
below or to protest Property Taxes); provided, however, if and to the extent
Landlord or Mortgagee is holding Tenant’s estimated payments thereof pursuant to
paragraph 6(f) below, Landlord or Mortgagee shall instead make such payments
timely upon Tenant’s behalf; provided, further, if any such Property Taxes may
legally be paid in installments, Tenant may, at its option, pay such Property
Taxes in such installments together with any interest due thereon provided that
Tenant shall have paid all such installments, or provided to Landlord or
Mortgagee, such amounts as are necessary for the payment of, all such
installments prior to the expiration or earlier termination of this Lease.
“Property Taxes” shall mean all taxes, assessments, excises, levies, fees and
charges (and any tax, assessment, excise, levy, municipal service fee, fee or
charge levied wholly or partly in lieu thereof or as a substitute therefor or as
an

 

14



--------------------------------------------------------------------------------

addition thereto) of every kind and description, general or special, ordinary or
extraordinary, foreseen or unforeseen, secured or unsecured, whether or not now
customary or within the contemplation of Landlord and Tenant, that are
applicable to the Term (as described below), and are levied, assessed, charged,
confirmed or imposed by any public or government authority on or against, or
otherwise with respect to, the Premises or any part thereof or any personal
property used in connection with the Premises, including Landlord’s franchise
taxes based upon gross receipts solely with respect to the receipt of Rent (but
not including net income or franchise taxes based upon, measured by or
calculated with respect to net income or profits or derivatives thereof). The
parties intend that, throughout the Term, the governmental authorities to whom
Property Taxes are due shall issue bills therefor directly to Tenant, and shall
reasonably cooperate to cause such governmental authorities to do so. If,
however, Landlord receives any bills for any Property Taxes notwithstanding the
foregoing efforts, Landlord shall immediately deliver such bills to Tenant for
payment as provided herein. Property Taxes shall not include any Other Taxes or
Excluded Taxes arising out of or levied in connection with this Lease, unless
and only to the extent levied or assessed against Landlord as a substitute for
any Property Taxes. For purposes hereof, Property Taxes shall be deemed to be
“applicable to the Term” to the extent such Property Taxes accrue during the
Term, regardless of whether such Property Taxes are due or payable during the
Term (i.e., on an “accrual” basis).

(b) Tenant shall pay, as Additional Rent, directly to the appropriate
governmental authorities (except as provided below), all Other Taxes prior to
the assessment of any interest or penalty for late payment (subject to Tenant’s
rights under this paragraph 6(b) and paragraph 6(e) below, to make payment in
installments or to protest Other Taxes); provided, however, if Landlord or
Mortgagee is holding Tenant’s estimated payments thereof pursuant to paragraph
6(f) below, Landlord or Mortgagee shall instead make such payments timely upon
Tenant’s behalf; provided, further, if any such Other Taxes may legally be paid
in installments, Tenant may, at its option, pay such Other Taxes in such
installments together with any interest due thereon provided that Tenant shall
have paid, or provided to Landlord or Mortgagee, such amounts as are necessary
for the payment of, all such installments prior to the expiration or earlier
termination of this Lease. “Other Taxes” shall mean all taxes, assessments,
excises, levies, fees and charges, including all payments related to the cost or
occupation of providing facilities or services, whether or not now customary or
within the contemplation of Landlord and Tenant, that are applicable to the Term
(as described in paragraph 6(a) above) and are levied, assessed, charged,
confirmed or imposed by any public or government authority upon, or measured by,
or reasonably attributable to (i) the Premises, (ii) the cost or value of
Tenant’s equipment, furniture, fixtures and other personal property located in
the Premises or the cost or value of any leasehold improvements made in or to
the Premises by or for Tenant, regardless of whether title to such improvements
is vested in Tenant or Landlord, (iii) any Rent payable under this Lease,
including any gross receipts tax or excise tax levied by any public or
government authority with respect to the receipt of any such Rent but only to
the extent that such taxes are in lieu of or a substitute for any Property
Taxes, (iv) the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or (v) this
transaction or any document pursuant to which Tenant creates or transfers an
interest or an estate in the Premises. Other Taxes shall not include any
Property Taxes or any Excluded Taxes arising out of or levied in connection with
this Lease, unless and only to the extent levied or assessed against Landlord in
whole or in part in lieu of, as a substitute for, or as an addition to any Other
Taxes.

 

15



--------------------------------------------------------------------------------

(c) Except for any Excluded Taxes imposed on or with respect to the Rent, if at
any time during the Term, any method of taxation shall be such that there shall
be levied, assessed or imposed on Landlord, or on the Rent, or on the Premises,
or any portion thereof, a capital levy, gross receipts tax on the Rent,
occupational license tax, or a franchise tax, based upon (in each case) gross
receipts with respect to the Rent, but not including any income or franchise
taxes based upon, measured by, or calculated with respect to net income or
profits, Tenant, to the extent permitted by law, covenants to pay and discharge
the same, it being the intention of the parties hereto that the Fixed Rent to be
paid hereunder shall be paid to Landlord absolutely net without deduction or
charge of any nature whatsoever, foreseeable or unforeseeable, ordinary or
extraordinary, or of any nature, kind, or description, except for Excluded Taxes
and as otherwise expressly provided in this Lease. Any of the taxes which are
payable by Tenant pursuant to this subparagraph (c) shall constitute Other Taxes
for purposes hereof.

(d) Tenant covenants to furnish Landlord, within thirty (30) calendar days,
official receipts of the appropriate taxing authority, if any, or other
appropriate proof reasonably satisfactory to Landlord, evidencing the payment of
all Impositions.

(e) Tenant shall have the right to contest the amount or validity, in whole or
in part, of any Property Tax or Other Tax or to seek a reduction in the
valuation of the Premises as assessed for real estate property tax purposes by
appropriate proceedings diligently conducted in good faith (but only after the
deposit or payments (whether under protest or otherwise) of any amounts required
by applicable law to stay or prevent collection activities). If Tenant desires
to contest the validity of any Property Tax or Other Tax, it shall (i) on or
before thirty (30) calendar days prior to the due date thereof, notify Landlord,
in writing, that Tenant intends to so contest same; and (ii) on or before the
due date thereof, if such Property Tax or Other Tax involves an amount in excess
of $50,000 or if any Mortgagee so requires, deposit with Landlord security (in
form and content reasonably satisfactory to Landlord or Mortgagee) for the
payment or bonding over of the full amount of such Property Tax or Other Tax and
from time to time deposit additional security so that, at all times, adequate
security will be available for the payment of the full amount of the Property
Tax or Other Tax together with all interest, penalties, costs and other charges
in respect thereof; provided, however, that the deposits referenced in this
paragraph 6(e)(ii) shall not be required if and to the extent Tenant is required
to pay the Property Tax or Other Tax, as applicable, in full prior to initiating
such contest. If Tenant initiates any proceeding referred to in this paragraph
6(e), Landlord shall not be required to join such proceeding, except to the
extent required by law, in which event Landlord shall, upon written request by
Tenant, join in such proceedings or permit the same to be brought in its name,
all at Tenant’s expense. Landlord agrees to provide, at Tenant’s expense,
whatever assistance Tenant may reasonably require in connection with any such
contest initiated by Tenant. Tenant covenants that Landlord shall not suffer or
sustain any costs or expenses (including counsel fees) or any liability in
connection with any such proceeding initiated by Tenant (or initiated by
Landlord at Tenant’s request), unless the same is reimbursed by Tenant. No such
contest initiated by Tenant shall subject Landlord to any civil liability or the
risk of any criminal liability or forfeiture. If Tenant fails or declines to
contest any Property Tax or Other Tax, then Landlord shall have the right (but
not the obligation) to contest the same. Any contest initiated by Landlord
(other than any contest initiated by Landlord at Tenant’s request) shall be at
the sole cost and expense of the Landlord, provided, however, if Landlord is
successful in reducing the valuation of any Property Tax or Other Tax on the
Premises, and such reduction is greater than the costs and expenses incurred by
Landlord in connection with such contest, Tenant shall be entitled to the
benefit of such reduction and shall be obligated to reimburse Landlord for any
costs or expenses in connection with such contest.

 

16



--------------------------------------------------------------------------------

(f) During the continuance of any Event of Default or as required by a
Mortgagee, Tenant shall pay to Landlord on the first day of each Calendar
Quarter an amount equal to one fourth (1/4) of the Property Taxes and Other
Taxes thereafter due and payable, as reasonably estimated by Landlord on the
basis of assessments and bills and estimates thereof. Such amounts shall be held
by Landlord or Mortgagee, without interest, and shall not be deemed to be trust
funds but, if held by Landlord, shall not be commingled with the general funds
of Landlord and shall instead be held in a separate escrow account of Landlord
opened and maintained for this Lease alone; provided, however, to the extent so
received, any Mortgagee which is an entity unaffiliated with Landlord or any
Affiliate of Landlord, may commingle such funds. Landlord shall apply such
amounts paid by Tenant under this paragraph 6(f) (including any amounts tendered
by Tenant which are intended for interest if Tenant shall have elected to make
such payments in installments) to the payment before delinquency of the Property
Taxes and Other Taxes, subject to any rights of Mortgagee thereto. Landlord and
Mortgagee shall make no charge for holding and applying such amounts. If at any
time the amount on deposit pursuant to this paragraph 6(f) shall be less than
the amount reasonably deemed necessary by Landlord to pay such Property Taxes or
Other Taxes as they become due, Tenant shall pay to Landlord the amount
necessary to make the deficiency within ten (10) Business Days after notice from
Landlord requesting payment thereof.

(g) Landlord will, within thirty (30) calendar days after receipt, reimburse
Tenant for any refund of Property Tax or Other Tax received by Landlord or
Mortgagee as a result of any tax contest relating to the Term. Further, the
parties agree that any credit, reduction or abatement of Property Taxes or Other
Taxes applicable to any period prior to the Commencement Date shall run to the
benefit of, and/or be payable to and the property of, Tenant.

 

7. NET LEASE; NON-TERMINABILITY

(a) This is an absolutely net lease and the Fixed Rent, Additional Rent and all
other sums payable hereunder by Tenant shall be paid without notice (except as
expressly provided herein), demand, set-off, counterclaim, abatement,
suspension, deduction or defense. It is the intention of the parties hereto that
the Fixed Rent shall be an absolutely net return to Landlord throughout the Term
of this Lease. In order that such Rent shall be absolutely net to Landlord,
Tenant shall pay when due, and save Landlord harmless from and against, any and
all costs, charges and expenses attributable to the Premises, including each
fine, fee, penalty, charge (including governmental charges), assessments, sewer
rent, Impositions, insurance premiums as required herein, utility expenses,
carrying charges, costs, expenses and obligations of every kind and nature
whatsoever, general and special, ordinary and extraordinary, foreseen and
unforeseen, the payment for which Landlord or Tenant is, or shall become liable
by reason of any rights or interest of Landlord or Tenant in, to or under the
Premises or this Lease or in any manner relating to the ownership, leasing,
operation, management, maintenance, repair, rebuilding use or occupation of the
Premises, or of any portion thereof; provided, however, that nothing herein
contained shall be construed as imposing upon Tenant any obligation to pay any
Excluded Expenses.

 

17



--------------------------------------------------------------------------------

(b) This Lease shall not terminate, nor shall Tenant have any right to terminate
this Lease, except as expressly provided in paragraphs 14 and 30 nor shall
Tenant be entitled to any abatement or reduction of Rent hereunder except as
required by paragraphs 14 and 30 nor shall the obligations of Tenant under this
Lease be affected (except as expressly provided in this Lease), by reason of
(i) any damage to or destruction of all or any part of the Premises from
whatever cause; (ii) subject to paragraph 14, the taking of the Premises or any
portion thereof by condemnation, requisition or eminent domain proceedings;
(iii) the prohibition, limitation or restriction of Tenant’s use of all or any
part of the Premises, or any interference with such use; (iv) any eviction by
paramount title or otherwise, (v) Tenant’s acquisition or ownership of all or
any part of the Premises otherwise than as expressly provided herein; (vi) any
default on the part of Landlord under this Lease, or under any other agreement
to which Landlord and Tenant may be parties; or (vii) any other cause whether
similar or dissimilar to the foregoing, any present or future law to the
contrary notwithstanding. It is the intention of the parties hereto that the
obligations of Tenant hereunder shall be separate and independent covenants and
agreements, that the Fixed Rent, the Additional Rent and all other sums payable
by Tenant hereunder shall continue to be payable in all events and that the
obligations of Tenant hereunder shall continue unaffected unless the requirement
to pay or perform the same shall have been terminated pursuant to any express
provision of this Lease. Tenant agrees that Tenant will not be relieved of the
obligations to pay the Fixed Rent or any Additional Rent in case of damage to or
destruction of or condemnation (except as expressly provided in paragraph 14) of
the Premises.

(c) Tenant agrees that it will remain obligated under this Lease in accordance
with its terms, and that it will not take any action to terminate, rescind or
void this Lease, notwithstanding (i) the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution or winding-up or other
proceeding affecting Landlord or its successor in interest, or (ii) any action
with respect to this Lease which may be taken by any trustee or receiver of
Landlord or its successor in interest or by any court in any such proceeding.

(d) TENANT WAIVES ALL RIGHTS WHICH MAY NOW OR HEREAFTER BE CONFERRED BY LAW (BUT
NOT UNDER THIS LEASE) (I) TO QUIT, TERMINATE OR SURRENDER THIS LEASE OR THE
PREMISES OR ANY PART THEREOF, OR (II) TO ANY ABATEMENT, SUSPENSION, DEFERMENT OR
REDUCTION OF THE FIXED RENT, ADDITIONAL RENT OR ANY OTHER SUMS PAYABLE UNDER
THIS LEASE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.

(e) Landlord and Tenant acknowledge and confirm that, pursuant to this Lease,
Tenant is responsible for the routine day-to-day operation and maintenance of
the Premises, upon and subject to the other terms of this Lease. Accordingly,
Landlord and Tenant acknowledge and confirm that each contemplates that the
service contracts, permits, approvals, guaranties, warranties and similar rights
and documents which pertain to the use, occupancy and operation of the Premises
are and shall remain throughout the Term in the name of Tenant, rather than
Landlord. If the parties hereafter determine that any such contracts, permits,
approvals, guaranties, warranties or similar rights or documents are required to
be held in the name of Landlord as the fee owner of any of the Premises, then
Tenant shall assign the same to Landlord (without recourse or warranty), to the
extent the same are assignable, pursuant to a mutually satisfactory instrument,
and Landlord shall be deemed to have granted Tenant a non-exclusive license and
authority of Landlord to enforce and exercise Landlord’s rights under such
rights or documents during the Term of this Lease. Tenant agrees to pay all
costs arising from and

 

18



--------------------------------------------------------------------------------

indemnify Landlord from all claims arising or relating to the service contracts,
permits, approvals, guaranties, warranties and similar rights and documents
referred to in this paragraph 7(e).

 

8. SERVICES

Tenant shall, at Tenant’s sole cost and expense, be responsible for supplying
the Premises with electricity, heating, ventilating and air conditioning, water,
natural gas, lighting, replacement for all lights, restroom supplies, telephone
service, window washing, security service, janitor, pest control and disposal
services (including, if applicable, hazardous and biological waste disposal),
and such other services as Tenant determines to furnish to the Premises.
LANDLORD SHALL NOT BE IN DEFAULT HEREUNDER OR BE LIABLE FOR ANY DAMAGE OR LOSS
DIRECTLY OR INDIRECTLY RESULTING FROM, NOR SHALL THE FIXED RENT OR ADDITIONAL
RENT BE ABATED OR A CONSTRUCTIVE OR OTHER EVICTION BE DEEMED TO HAVE OCCURRED BY
REASON OF, THE INSTALLATION, USE OR INTERRUPTION OF USE OF ANY EQUIPMENT IN
CONNECTION WITH THE FURNISHING OF ANY OF THE FOREGOING SERVICES, ANY FAILURE TO
FURNISH OR DELAY IN FURNISHING ANY SUCH SERVICES, WHETHER SUCH FAILURE OR DELAY
IS CAUSED BY ACCIDENT OR ANY CONDITION BEYOND THE CONTROL OF LANDLORD OR TENANT
OR BY THE MAKING OF REPAIRS OR IMPROVEMENTS TO THE PREMISES, OR ANY LIMITATION,
CURTAILMENT, RATIONING OR RESTRICTION ON USE OF WATER, ELECTRICITY, GAS OR ANY
FORM OF ENERGY SERVING THE PREMISES, WHETHER SUCH RESULTS FROM MANDATORY
GOVERNMENTAL RESTRICTION OR VOLUNTARY COMPLIANCE WITH GOVERNMENTAL GUIDELINES.
Tenant shall pay the full cost of all of the foregoing services and all other
utilities and services supplied to the Premises directly to the Persons to whom
such costs are due as Additional Rent.

 

9. REPAIRS AND MAINTENANCE; REPLACEMENT

(a) Tenant shall, at its own sole cost and expense, keep the Premises, including
each Site therein, in good order and condition consistent with the Permitted
Uses set forth in this Lease as of the Commencement Date at all times on and
after Commencement Date to and including the date of the termination of the
Term, by lapse of time or otherwise; provided, however, that during the last
eighteen (18) months of the Term, Tenant shall be permitted to pay Landlord the
cost of any capital improvements required as a result of normal use and wear and
tear at the Premises in lieu of making any required capital improvements;
provided further that Tenant shall not be required to pay the cost of any such
capital improvements incurred during the last eighteen (18) months of the Term
to the extent that such costs would exceed the amount required to cause the
capital improvement in question to have a useful life that is longer than five
(5) years beyond the scheduled expiration date of this Lease. Subject to the
foregoing sentence and the requirements of paragraph 23, Tenant shall timely and
properly maintain, repair and replace all of the Premises and all its component
parts, including parking surfaces and stripes, driveways, all landscaping,
mechanical systems, electrical and lighting systems, plumbing and sewage
systems, fixtures and appurtenances, interior and exterior walls, roof,
foundations, floor slabs, columns and structural elements so as to preserve and
protect the useful life, utility and value of such components, and in all events
so as to preserve the effectiveness of any warranty relating thereto, such
repairs and replacements to be at least in quality and class to the original

 

19



--------------------------------------------------------------------------------

work. If any building system or component shall become obsolete, non-functional,
or uneconomic to repair, Tenant shall remove such item from the Premises and,
promptly replace it with an item of comparable initial value and function.
Promptly upon installation of any equipment which is not Tenant’s Property,
Tenant shall deliver to Landlord the original warranty relating to such
equipment (which shall specify Landlord as the owner of the equipment and upon
Landlord’s receipt of such original warranty, Landlord shall be deemed to have
granted Tenant a non-exclusive license and authority of Landlord solely to
enforce such warranty during the Term of the Lease). Tenant shall deliver to
Landlord a written statement showing all removals and replacements of such
systems or components (not including Tenant’s Property) during the preceding
calendar year, including manufacturers, model numbers, and serial numbers.
Landlord may, upon two (2) Business Days’ prior notice cause independent private
inspectors to make inspections of any building and building systems on the
Premises or segments thereof to determine Tenant’s compliance under this
paragraph 9. Tenant shall pay the cost of (i) one (1) such inspection at each
Site by or on behalf of Landlord in each calendar year and (ii) the costs of all
such inspections during the continuance of an Event of Default under this Lease.
Notwithstanding the foregoing requirements of this paragraph 9, Tenant shall
have no obligation to deliver any warranties for any Tenant’s Property at the
Premises which may be and which are subsequently removed by Tenant upon
expiration or earlier termination of this Lease.

Landlord may, but is not required to, after two (2) Business Days notice to
Tenant (except in the case of emergency, in which case Tenant shall be given
notice contemporaneously with entry), enter the Premises and make such repairs,
alterations, improvements, additions, replacements or maintenance as Landlord
deems necessary to cure any Event of Default of Tenant hereunder which remains
uncured after the expiration of any notice and cure period provided under this
Lease, as applicable, in a diligent fashion, and Tenant shall pay Landlord as
Additional Rent forthwith (and in any event within thirty (30) days) after being
billed for same by Landlord the cost thereof plus an administrative fee of four
percent (4%) of such cost, which bill shall be accompanied by reasonably
supporting documentation. Such amounts shall bear interest at the Overdue Rate
from the date of expenditure by Landlord to the date of repayment by Tenant at
the Overdue Rate. Any entry into the Premises by Landlord pursuant to this
paragraph 9(a) shall be conducted subject to and in accordance with the terms of
paragraph 18 below.

(b) It is intended by Tenant and Landlord that Landlord shall have no
obligation, in any manner whatsoever, to repair or maintain the Premises (or any
fixture or equipment therein), whether structural or nonstructural, all of which
obligations are intended, as between Landlord and Tenant, to be those of Tenant.
TENANT EXPRESSLY WAIVES THE BENEFIT OF ANY STATUTE NOW OR IN THE FUTURE IN
EFFECT WHICH WOULD OTHERWISE AFFORD TENANT THE RIGHT TO MAKE REPAIRS AT
LANDLORD’S EXPENSE OR TO TERMINATE THIS LEASE BECAUSE OF LANDLORD’S FAILURE TO
KEEP THE PREMISES IN GOOD ORDER, CONDITION AND REPAIR.

(c) Tenant shall turn over to Landlord upon expiration or termination of this
Lease, then current operating manuals and original warranties (to the extent
applicable) for the Equipment – Landlord then located on such Site specifically
excluding, in all cases, Tenant’s Property at the Premises.

 

20



--------------------------------------------------------------------------------

10. DESTRUCTION OF OR DAMAGE TO PREMISES

(a) If any Improvements and/or Equipment – Landlord is damaged by Casualty
during the Term of this Lease, Tenant shall, subject to the terms of this Lease
(including paragraph 14 below), (a) repair such damage and restore such
Improvements and/or Equipment – Landlord to substantially the same or better
condition as existed before the occurrence of such Casualty using materials of
the same or better grade than that of the materials being replaced (herein, a
“Casualty Repair”) and (b) this Lease shall remain in full force and effect.
Such repair and replacement by Tenant shall be done in accordance with paragraph
23 and the standards of paragraph 9 and Tenant shall, at its expense, obtain all
permits required for such work. An architect or engineer selected by Landlord
shall review, at Tenant’s expense, all plans and specifications for Casualty
Repairs and (if applicable as provided below) all draw requests hereunder. In no
event shall Fixed Rent or Additional Rent abate, nor shall this Lease terminate
by reason of such damage or destruction, except as expressly provided in
paragraph 14 below. Provided that no Event of Default by Tenant shall then exist
under this Lease, all insurance proceeds (and other amounts) payable for the
performance of Casualty Repairs shall be paid to Tenant (or to the Proceeds
Trustee, as applicable), and Landlord shall make available to Tenant all
insurance proceeds actually received by Landlord or Mortgagee on account of such
Casualty for application to the costs of such Casualty Repair. All Casualty
Repairs shall be performed in compliance with the terms of this Lease, including
paragraph 23 below. Notwithstanding anything to the contrary contained herein,
Tenant shall have no obligation to perform any Casualty Repairs with respect to
any damage to the Premises resulting from any Casualty which occurs during the
last eighteen (18) months of the Term, and to the extent that Tenant elects not
to make any such Casualty Repairs during such period, all insurance proceeds
payable with respect to the Improvements and Equipment – Landlord shall be
payable to or at the direction of Landlord (but Tenant shall be entitled to
receive all insurance proceeds payable with respect to Tenant’s Property).

(b) For all Casualty Repairs, the following apply:

(i) As used herein the “Casualty Threshold” means $500,000; provided, however,
that if Tenant, at the time of such Casualty, has a Credit Rating meeting the
Investment Grade Criteria, then the “Casualty Threshold” shall be $2,000,000. If
the Net Casualty Proceeds are less than the Casualty Threshold at the time of
the applicable Casualty, such Net Casualty Proceeds shall be paid to Tenant to
apply to the cost of restoration. If the Net Casualty Proceeds are equal to or
greater than the Casualty Threshold at the time of the applicable Casualty, such
Net Casualty Proceeds shall be paid to the Proceeds Trustee (herein called the
“Restoration Fund”) for release to Tenant as restoration progresses, subject to
and in accordance with paragraph 23(b). If Landlord mortgages the Premises with
a Mortgage, the Mortgagee thereunder may, at its option be appointed Proceeds
Trustee for so long as such Mortgage remains outstanding and such Mortgagee does
not Control Landlord or is not Controlled by or under Common Control with
Landlord. Insurance proceeds shall be deposited in an interest bearing account
and interest shall be distributed to Tenant upon completion of said
installation, repair, replacement or rebuilding, provided no default has
occurred and is continuing hereunder. All checks drawn on said account shall be
signed by the Proceeds Trustee. Provided that no Event of Default by Tenant
shall exist under this Lease, insurance proceeds shall be disbursed to Tenant by
the Proceeds Trustee under the following procedure:

(A) No more frequently than once per calendar month, Tenant may request that
Landlord disburse to Tenant such insurance proceeds as are requested by Tenant
to pay for all costs incurred by Tenant for repair and restoration work of the
damaged Site that was performed during the immediately preceding calendar month.
Tenant’s request shall certify that all work for which reimbursement is
requested was performed in compliance with the plans and specifications approved
by Landlord pursuant to paragraph 23 and all applicable laws, and shall include
reasonably satisfactory evidence of the costs incurred by Tenant and
unconditional partial (as to the amount received compared to percentage
completion) or final lien releases, as applicable, in form and substance
required by applicable law executed by all mechanic’s, materialmen, laborers,
suppliers and contractors who performed any portion of the repair work or
supplied materials; and

 

21



--------------------------------------------------------------------------------

(B) Within fifteen (15) Business Days after receiving Tenant’s request, Landlord
shall approve or disapprove Tenant’s request, which approval shall not be
unreasonably withheld, delayed, or conditioned by written notice to Tenant. If
Landlord approves all or any portion of a request and Landlord has received (and
not previously disbursed) insurance proceeds for such costs, then Landlord’s
approval shall include a check in the amount approved by Landlord. If Landlord
disapproves all or any portion of a request, then Landlord’s notice shall state
the reasons for that disapproval. Landlord’s failure to deliver a notice
approving or disapproving a request shall be conclusively deemed Landlord’s
disapproval of the request.

(C) If any Tenant’s Property is damaged by Casualty during the Term, then Tenant
may (in its sole direction) repair and/or replace the same. All proceeds and
other amounts payable with respect to Tenant’s Property in connection with any
damage thereto by any Casualty shall be the sole and exclusive property of
Tenant.

 

11. INSURANCE, HOLD HARMLESS AND INDEMNIFICATION

(a) To the fullest extent permitted by law, Landlord shall not be liable to
Tenant for any damage to or loss or theft of any property or for any bodily or
personal injury, illness or death of any person in, on or about the Premises
arising at any time and from any cause whatsoever. TENANT WAIVES ALL CLAIMS
AGAINST LANDLORD ARISING FROM ANY LIABILITY DESCRIBED IN THIS PARAGRAPH 11(A).

(b) TO THE FULLEST EXTENT PERMITTED BY LAW, TENANT HEREBY AGREES TO INDEMNIFY
AND DEFEND LANDLORD AGAINST AND HOLD LANDLORD HARMLESS FROM ALL CLAIMS ARISING
FROM OR RELATED TO ANY USE OR OCCUPANCY OF THE PREMISES, OR ANY CONDITION OF THE
PREMISES, OR ANY DEFAULT IN THE PERFORMANCE OF TENANT’S OBLIGATIONS HEREUNDER,
OR ANY DAMAGE TO ANY PROPERTY (INCLUDING PROPERTY OF EMPLOYEES AND INVITEES OF
TENANT) OR ANY BODILY OR PERSONAL INJURY, ILLNESS OR DEATH OF ANY PERSON
(INCLUDING EMPLOYEES AND INVITEES OF TENANT) OCCURRING IN, ON OR ABOUT THE
PREMISES OR ANY PART THEREOF OR ANY PART OF THE BUILDING OR THE LAND
CONSTITUTING A PART OF THE PREMISES ARISING AT ANY TIME PRIOR TO THE TERMINATION
OF THIS LEASE AND FROM ANY CAUSE WHATSOEVER. THIS PARAGRAPH 11(B) SHALL SURVIVE

 

22



--------------------------------------------------------------------------------

THE TERMINATION OF THIS LEASE WITH RESPECT TO ANY DAMAGE, BODILY OR PERSONAL
INJURY, ILLNESS OR DEATH OCCURRING PRIOR TO SUCH TERMINATION.

(c) Tenant shall, at all times and during the term of this Lease and at Tenant’s
sole cost and expense, obtain and keep in force (i) commercial general liability
insurance and excess/umbrella liability, including contractual liability,
premises liability, products-completed operations, personal and advertising
injury, and fire legal liability, all on an “occurrence” policy form, with a
minimum combined limit in the amount of Fifty Million Dollars ($50,000,000) per
occurrence for bodily injury to, illness of, or death of persons and damage to
property occurring in, on or about the Premises; and (ii) Pollution Legal
Liability insurance with limits of Three Million Dollars ($3,000,000) per
occurrence and Ten Million Dollars ($10,000,000) aggregate; and if the Premises
contains an underground storage tank which is in use or operation (not including
any storage tanks which have been abandoned in place), Storage Tank Liability
insurance with a minimum limit of One Million Dollars ($1,000,000) per claim.
Such insurance shall name the Landlord, any Mortgagee of Landlord of whom Tenant
shall have been provided written notice, and any other parties designated by
Landlord as additional insureds.

(d) Tenant shall, at all times during the term of this Lease and at Tenant’s
sole cost and expense, obtain and keep in force statutory worker’s compensation
and employer’s liability insurance with limits of One Million Dollars
($1,000,000) per accident, One Million Dollars ($1,000,000) per employee, and
One Million Dollars ($1,000,000) per policy limit, in all states in which the
Premises and any other operations of the Tenant are located and any other state
in which the Tenant may be subject to any statutory or other liability arising
in any manner whatsoever out of the actual or alleged employment of others.

(e) Tenant shall, at all times during the Term of this Lease, at Tenant’s sole
cost and expense, obtain and keep in force:

(i) insurance against loss or damage to the Premises by fire and all other risks
of physical loss covered by “all-risk” property insurance in an amount not less
than the full replacement cost of the Improvements at the Premises (without
deduction for depreciation) (excluding foundations and footings), including the
cost of debris removal and such customary endorsements as Landlord may
reasonably require, including “Replacement Cost” and “Demolition & Increased
Cost of Construction”; the property policy (or a separate policy maintained by
Tenant) should also include:

a) for each Site, flood insurance for at least the lesser of: (i) $100,000,000,
or (ii) the full replacement cost of the Improvements at such Site;

b) for each Site, earth movement insurance for at least the lesser of
(i) $100,000,000, or (ii) the full replacement cost of the Improvements at such
Site; and

c) terrorism insurance for at least $250,000,000 in the aggregate for all North
American sites of Tenant and its Affiliates; provided, however, that if the
federal backstop provision, Terrorism Risk Insurance Act of 2002 and extension
of 2005 (TRIA) is not extended beyond December 31, 2007, then

 

23



--------------------------------------------------------------------------------

Tenant shall be required to obtain terrorism insurance in sufficient amounts as
reasonably determined by Landlord (which shall in no event exceed the
$250,000,000 aggregate limit set forth above for all of Tenant’s North American
sites), but only to the extent that: (i) such terrorism insurance is then
available to Tenant at a commercially reasonable cost, and (ii) such terrorism
insurance is then customarily maintained by operators of properties similar to
the Premises;

(ii) boiler and machinery insurance covering pressure vessels, air tanks,
boilers, machinery, pressure piping, heating, ventilation and air conditioning
equipment, and elevator and escalator equipment, provided the Premises contain
equipment of such nature and insurance against loss of occupancy or use arising
from any breakdown of any such items, in such amounts as Landlord may reasonably
determine;

(iii) business interruption insurance insuring that the Fixed Rent will be paid
to Landlord for up to one year if the Premises are destroyed or rendered
untenantable by any cause insured against (it being understood that the
existence of such insurance does not reduce Tenant’s obligation to pay Fixed
Rent without diminution), and in the event of termination of this Lease due to
any such insured cause, pay to Landlord one year’s Fixed Rent; and

(iv) insurance in amounts and against such other risks as Landlord or Mortgagee
may reasonably require and against such risks as are customarily insured against
by operators of similar properties.

(f) In addition, during any period of demolition or new construction or
improvements, Tenant shall maintain the following insurance: (i) completed
value, non-reporting builders risk insurance for the Premises, including all
building materials thereon, covering all risk including collapse during
construction, water damage, flood, earthquake and transit coverage, not less
than the cost of the construction of the Improvements or alterations; and
(ii) general liability, including contractual liability and workers
compensation, as required by statute.

(g) All insurance required to be maintained by Tenant under this paragraph 11
and all renewals thereof shall be issued by companies qualified to do business
in the states where the Premises are located and having an A.M. Best financial
rating of “A: X” or better; or S&P claims paying ability rating of at least “A”.
All deductible amounts shall be in commercially reasonable amounts, it being
agreed that, as of the date hereof, deductibles in the amount of $250,000 for
each policy of insurance required hereunder shall be deemed to be commercially
reasonable. Each policy to be maintained by Tenant shall expressly provide that
the policy shall not be canceled or adversely altered without thirty (30) days’
prior written notice to Landlord and any Mortgagee of whom Tenant has been
provided written notice and shall remain in effect notwithstanding any such
cancellation or adverse alteration until such notice shall have been given to
Landlord and such period of thirty (30) days shall have expired. All insurance
under this paragraph 11 to be maintained by Tenant shall designate Landlord, any
Mortgagee of whom Tenant has been provided written notice, and any other parties
designated by Landlord as an additional insured and/or loss payee (as
appropriate given the nature of the policy, and only if possible given the
nature of such policy (for example, but not limitation, such parties shall not
be required to be named as additional insureds or loss payees under Tenant’s
workers’ compensation and employer’s liability insurance)), and shall be primary
and noncontributing with any insurance which may be carried by Landlord. Tenant
may carry such insurance under

 

24



--------------------------------------------------------------------------------

“blanket” policies. Tenant shall deliver to Landlord a certificate of such
insurance in customary form, together with a copy of the declaration page for
each such policy and all endorsements specifically applicable to this/these
locations, or upon request a copy of each insurance policy. Renewal certificates
should be provided no later than the expiration date of each policy. If Tenant
fails to provide to Landlord the policies of insurance required by this Section,
Landlord may, but shall not be obligated to, procure such insurance for such
risks covering Landlord’s interest, and Tenant will pay all premiums thereon
within ten (10) Business Days after demand by Landlord, and until such payment
is made by Tenant, the amount of all such premiums shall bear interest at the
Overdue Rate.

(h) Tenant and Landlord both mutually agree to waive all rights of subrogation
against each other on insurance required under this paragraph 11. Additionally,
both Landlord and Tenant, as applicable, either prior to or immediately after
the Commencement Date, procure from each of their respective insurers providing
the insurance required by this paragraph 11, a waiver of all rights of
subrogation which such insurer might otherwise, if at all, have to any claims
against Landlord or Tenant, as applicable. Tenant shall have the right to
control the claims adjustment process for any losses under all policies of
property insurance required by this Lease and Landlord shall have the right to
participate in such process without (so long as no Event of Default is then
continuing) interference to Tenant. If Tenant fails to manage the claims process
losses in a diligent manner, Landlord may, upon two (2) Business Days’ notice,
assume control of the claims adjustment process.

(i) Tenant shall provide Landlord with all Property Loss Control Reports for the
leased Premises completed by Tenant’s property insurance carrier or any third
party consultant. In addition, Tenant will provide Landlord with all responses
to recommendations listed in the Loss Control Reports.

(j) During the continuance of any Event of Default, Tenant shall pay to Landlord
on the first day of each Calendar Quarter an amount equal to one fourth (1/4) of
the premiums for the insurance required by this paragraph 11, as reasonably
estimated by Landlord on the basis of bills and estimates thereof. If such
premium payments shall have been made by Tenant, such amounts shall be held by
Landlord or Mortgagee, without interest, and shall not be deemed to be trust
funds and may be commingled with the general funds of Landlord or Mortgagee.
Landlord shall apply such amounts to the payment of the insurance premiums with
respect to which such amounts were paid, subject to any rights of Mortgagee
thereto. Landlord shall make no charge for holding and applying such amounts. If
at any time the amount on deposit pursuant to this paragraph 11(j) shall be less
than the amount deemed necessary by Landlord to pay such premiums as they become
due, Tenant shall pay to Landlord the amount necessary to make the deficiency
within fifteen (15) Business Days after notice from Landlord requesting payment
thereof. Upon the expiration or termination of the term of this Lease (other
than as a result of an Event of Default), Landlord shall promptly refund, and
cause its Mortgagee to refund, to Tenant any amount held by Landlord or its
Mortgagee pursuant to this paragraph 11.

 

12. COMPLIANCE WITH LAWS, COVENANTS

(a) Tenant shall, throughout the Term, promptly comply or cause the Premises to
comply with or remove or cure any violation of the Premises of, any and all
present and future laws including the Americans with Disabilities Act of 1990,
as the same may be amended from

 

25



--------------------------------------------------------------------------------

time to time, ordinances (zoning or otherwise), orders, rules, regulations and
requirements of all Federal, State, municipal and other governmental bodies
having jurisdiction over the Premises and the appropriate departments,
commissions, boards and officers thereof, and the orders, rules and regulations
of the Board of Fire Underwriters where the Premises are situated, or any other
body now or hereafter constituted exercising lawful or valid authority over the
Premises (collectively, “Legal Requirements”), or any portion thereof, or
exercising authority with respect to the use or manner of use of the Premises,
and whether the compliance, curing or removal of any such violation and the
costs and expenses necessitated thereby shall have been foreseen or unforeseen,
ordinary or extraordinary, and whether or not the same shall be presently within
the contemplation of Landlord or Tenant or shall involve any change in
governmental policy, or require structural or extraordinary repairs, alterations
or additions by Tenant and irrespective of the amount of the costs thereof.
Throughout the Term, Tenant, at its sole cost and expense, shall comply with all
agreements, contracts, easements, restrictions, reservations or covenants, if
any, running with the land or hereafter created by Tenant or consented to, in
writing, by Tenant or requested, in writing, by Tenant (it being agreed that
Tenant shall not, for purposes of this paragraph, be deemed to have consented to
any Mortgage by executing and/or delivering a Subordination, Non-Disturbance and
Attornment Agreement or other documents or instruments requested or required by
any Mortgagee). Throughout the Term, Tenant shall also comply with, observe and
perform all provisions and requirements of all Permitted Encumbrances (including
performing all of Landlord’s obligations as the owner of the Premises
thereunder, including paying all costs and expenses and maintaining all
insurance coverages required thereby to be paid, maintained or carried by the
owner of each Site respectively, if any, and Tenant hereby indemnifies and
agrees to defend Landlord from and hold Landlord harmless from any and all
Claims made against Landlord for non-compliance or breach of any obligation of
the owner of Premises each Site respectively under any Permitted Encumbrances)
and all policies of insurance at any time in force with respect to the Premises
and required to be obtained and maintained by Tenant under the terms of
paragraph 11 hereof and shall comply with all development permits issued by
governmental authorities issued in connection with development of the Premises;
provided, however, Landlord agrees, upon request of Tenant, to sign promptly and
without a charge therefor (except as provided in the final sentence of this
subparagraph) any applications or filings (1) for such licenses and permits as
may be required by Legal Requirements for the conduct, operation or restoration
of the Premises and the business to be conducted therein in accordance with the
terms hereof, and (2) for the maintenance of the existing zoning for each Site
to continue to permit Tenant’s use thereof, in both cases where the signature of
Landlord is required by Legal Requirements in force at the time. All costs
incurred by Landlord in connection with obtaining any such licenses and permits
and zoning matters shall be borne by Tenant.

(b) If Tenant shall at any time fail to pay any Imposition in accordance with
the provisions of paragraphs 6 or 26, or to take out, pay for, maintain and
deliver any of the insurance policies or certificates of insurance provided for
in paragraph 11, or shall fail to make any other payment or perform any other
act on its part to be made or performed hereunder, then Landlord, after five
(5) Business Days prior written notice to Tenant (or without notice in
situations where Landlord determines that delay is likely to cause harm to
Landlord’s interest in the Premises), and without waiving or releasing Tenant
from any obligation of Tenant contained in this Lease, may, but shall be under
no obligation to do so,

(i) pay any Imposition payable by Tenant pursuant to this Lease; or

 

26



--------------------------------------------------------------------------------

(ii) make any other payment or perform any other act on Tenant’s part to be paid
or performed hereunder which Tenant shall not have performed within the time
required therefor, except that any time permitted to Tenant to perform any act
required by this paragraph that cannot reasonably be performed within such time
shall be extended for such reasonable period, not to exceed one year, as may be
necessary to effectuate such performance, provided that throughout such time
Tenant is continuously, diligently and in good faith prosecuting such
performance.

Landlord may enter upon the Premises for any such cure purpose set forth in this
paragraph 12(b) and take all such action in or on the Premises as may be
necessary therefor pursuant to this paragraph 12(b) (subject in all events to
paragraph 7(e) above and paragraph 18 below). All sums, reasonable under the
circumstances, actually so paid by Landlord and all costs and expenses,
including attorney’s fees, incurred by Landlord in connection with the
performance of any such act, together with interest thereon at the Overdue Rate
and an administrative fee equal to four percent (4%) of all such costs and
expenses, shall be paid by Tenant to Landlord within ten (10) days after written
demand and submission of reasonable evidence of such expenditures. Landlord
shall not be limited in the proof of any damages which Landlord may claim
against Tenant arising out of or by reason of Tenant’s failure to provide and
keep in force insurance as aforesaid, to the amount of the insurance premium or
premiums not paid or incurred by Tenant, and which would have been payable upon
such insurance, but Landlord shall also be entitled to recover, as damages for
such breach (to the extent actually incurred by Landlord), the uninsured amount
of any loss, damages, costs and expenses of suit, including attorney’s fees,
suffered or incurred by reason of damage to or destruction of the Premises, or
any portion thereof or other damage or loss which Tenant is required to insure
against hereunder, occurring during any period when Tenant shall have failed or
neglected to provide insurance as aforesaid.

 

13. NON-SUBSTANTIAL TAKING

If a portion of any Site shall be taken for public or quasi-public purposes,
then (except as provided in paragraph 14 below) Tenant will promptly, at its
sole cost and expense, restore, repair, replace or rebuild the improvements so
taken in conformity with the requirements of paragraph 9 as nearly as
practicable to the condition, size, quality of workmanship and market value
thereof immediately prior to such taking, without regard to the adequacy of any
condemnation award for such purpose. There shall be no abatement of Rent during
such period of restoration. In performing its obligations, Tenant shall be
entitled to all condemnation proceeds (whether made available to Landlord (or
any Mortgagee) or Tenant) for restoration or repair of the Premises under the
same terms and conditions for disbursement set forth for Casualty proceeds in
paragraph 10 hereof, including such proceeds being made available by Mortgagee.
Tenant shall, at its sole cost and expense, negotiate and, if deemed necessary
by Tenant, litigate, the amount of the award, and Landlord shall have the right
to participate in such process (without interference to Tenant), and if Tenant
fails to diligently prosecute such efforts, Landlord may, upon five (5) Business
Days’ prior notice to Tenant, take control of the process. Any condemnation
proceeds in excess of the amounts as are made available to Tenant for
restoration or repair of the Premises, shall be the sole and exclusive property
of Landlord; provided, that Tenant shall have the right to participate in
condemnation proceedings with Landlord, and shall be entitled to receive any
award made by the condemning authority in respect of Tenant’s Property, Tenant’s
business loss or, if available, business relocation and any other Claim
permitted by law which does not, in any such case, diminish Landlord’s recovery.

 

27



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, but provided that if
Tenant agrees to purchase the Site affected by such taking or condemnation in
accordance with the provisions applicable to a Substantial Taking in paragraph
14 of this Lease, Tenant shall have no obligation to perform any restoration,
repair, replacement or rebuilding in connection with any taking or condemnation
of the Premises which occurs during the last eighteen (18) months of the Term.

 

14. SUBSTANTIAL TAKING; TOTAL CASUALTY

If (a) all or substantially all of any Site shall be taken for public or
quasi-public purposes, or any portion of a Site shall be taken for public or
quasi-public purposes and Tenant determines that such event has rendered the
Site unavailable for use or unsuitable for restoration for continued use and
occupancy in Tenant’s business (in either case, a “Substantial Taking”), or
(b) any portion of any Site shall be taken for public or quasi-public purposes
during the last eighteen (18) months of the Term (an “End of Term
Non-Substantial Taking”), or (c) a Casualty shall occur during the last eighteen
(18) months of the Term which constitutes a “total loss” for insurance purposes
or shall be determined to be a loss of such dimension that the Premises cannot
be completely restored or rebuilt within two hundred seventy (270) days computed
after the hypothetical date of commencement of such construction (a “Total
Casualty”), then, if Tenant elects (in its discretion) not to rebuild as
contemplated by paragraph 13 above (in the case of a Substantial Taking), or if
Tenant elects (in its discretion) not to rebuild as contemplated by paragraph 13
above (in the case of an End of Term Non-Substantial Taking) or if Tenant elects
(in its discretion) not to undertake Casualty Repairs as contemplated by
paragraph 10 above (in the case of a Total Casualty), Tenant shall, not later
than 90 days after such occurrence in the case of clause (a) or (b) (including a
final determination of the condemnation award associated therewith), or
determination that the Casualty in question constitutes a Total Casualty in the
case of clause (c), deliver to Landlord (i) notice of its intention to terminate
this Lease solely for the Site affected by such Substantial Taking, End of Term
Non-Substantial Taking or Total Casualty (as applicable) on a date occurring not
more than 180 calendar days nor less than 90 calendar days after such notice
(the “Site Termination Date”), (ii) a certificate by an officer or authorized
representative of Tenant describing the event giving rise to such termination,
stating that such event has rendered such taken Site unavailable for use or
unsuitable for restoration for continued use and occupancy in Tenant’s business
and certifying that Tenant will not use the Site for any Permitted Use at any
time within the next three (3) years, and (iii) an irrevocable offer to purchase
the affected Site and the related condemnation award and/or insurance proceeds
(as applicable) at a price equal to the fair market value (as determined in
accordance with Exhibit E) of such Site, considered as encumbered by this Lease
including assuming all Extension Terms have been exercised by Tenant and
considered as not having been the subject of a condemnation or Casualty (as
applicable) plus any prepayment premium or breakage fees charged by any
Mortgagee. Landlord shall accept or reject such offer by notice given to Tenant
not later than thirty (30) calendar days after receipt of Tenant’s notice, and
if Landlord fails to act, it shall be deemed to have accepted the offer. If
Landlord shall have accepted such offer or is deemed to have accepted such
offer, (1) on the Site Termination Date, Landlord shall convey by special or
limited warranty deed to Tenant any remaining portion of the applicable Site in
accordance with paragraph 29, along with the right to receive any related
condemnation award or insurance proceeds (as applicable) to which Landlord is
entitled, (2) this Lease shall no longer apply to such Site as of the Site
Termination Date, except for liabilities which accrued prior thereto related to
such condemned or damaged (as applicable) Site, (3) this Lease shall remain in
full force and effect for the remaining Sites except that the Fixed Rent shall

 

28



--------------------------------------------------------------------------------

be reduced by the percentage equal to the product of (x) the result of (A) the
purchase price paid by Tenant to Landlord for such affected Site and related
condemnation award and/or insurance proceeds (as applicable) divided by (B) the
price for such affected Site set forth on Exhibit F, provided, however that in
no event shall such result be greater than 1.0 (it being agreed that if the
result of such division is greater than 1.0, it shall be deemed to be 1.0 for
purposes of this calculation), multiplied by (y) the Fixed Rent
Reduction/Calculated Site Price Percentage for such affected Site set forth on
Exhibit G, (4) Landlord and Tenant shall execute an amendment to this Lease
confirming the foregoing, which amendment shall be prepared by or on behalf of
Landlord, (5) Tenant shall pay the applicable purchase price, any outstanding
amounts due and payable under this Lease, and all of Landlord’s costs and
expenses (including attorney’s fees and expenses) related to all of the
foregoing, and (6) Tenant shall be entitled to all condemnation awards and
insurance proceeds payable by reason of the Substantial Taking, End of Term
Non-Substantial Taking or Total Casualty (as applicable). If Landlord rejects
such offer, as of the Site Termination Date, (1) this Lease shall no longer
apply to such Site, except for liabilities which accrued prior thereto related
to such condemned Site, (2) this Lease shall remain in full force and effect for
the remaining Sites except that the Fixed Rent shall be reduced by the
percentage for such Site set forth on Exhibit G hereto, (3) Landlord and Tenant
shall execute an amendment to this Lease confirming the foregoing, which
amendment shall be prepared by or on behalf of Landlord, (4) Tenant shall pay
all of Landlord’s costs and expenses (including attorney’s fees and expenses)
related to all of the foregoing, and (5) Landlord shall be entitled to all
condemnation awards and insurance proceeds payable by reason of the Substantial
Taking, End of Term Non-Substantial Taking or Total Casualty (as applicable),
excluding any such awards or proceeds payable with respect to any Tenant’s
Property, loss of business of Tenant and/or moving or relocation costs of
Tenant.

 

15. DEFAULT: EVENTS OF DEFAULT

The occurrence of any one or more of the following events (“Event of Default”)
shall constitute a breach of this Lease by Tenant:

(a) Tenant fails to pay any Fixed Rent as and when such Fixed Rent becomes due,
and such failure continues for five (5) Business Days after written notice from
Landlord, provided that if Landlord provides any such notices twice during any
five (5) consecutive year period during the Term, any subsequent failure to pay
Fixed Rent within such five (5) consecutive year period on or before the date
that is five (5) Business Days after the same is due (without necessity of
notice from Landlord) shall constitute an immediate Event of Default; or

(b) Tenant fails to pay any Additional Rent as and when such Additional Rent
becomes due and payable and (i) in the event such Additional Rent is due
Landlord, such failure continues for more than five (5) Business Days’ after
written notice from Landlord, or (ii) in the event such Additional Rent is due a
third party, such failure continues for more than thirty (30) calendar days
after written notice from Landlord; or

(c) Tenant fails to deliver a Subordination, Non-Disturbance and Attornment
Agreement or estoppel certificate within the required time period; or

(d) Tenant shall assign this Lease or sublet the Premises in violation of the
terms of paragraph 25 of this Lease; or

 

29



--------------------------------------------------------------------------------

(e) Tenant fails to perform or breaches any agreement or covenant of this Lease
not separately covered in this paragraph 15 to be performed or observed by
Tenant as and when performance or observance is due and such failure or breach
continues for more than thirty (30) calendar days after Landlord’s giving
written notice thereof to Tenant; provided, however, that if, by the nature of
such agreement or covenant, such failure or breach cannot reasonably be cured
within such period of thirty (30) calendar days, an Event of Default shall not
exist as long as Tenant commences with due diligence and dispatch the curing of
such failure or breach within such period of thirty (30) calendar days and,
having so commenced, thereafter prosecutes with diligence and dispatch and
completes the curing of such failure or breach within a reasonable time not to
exceed (i) one (1) year, in the case of a failure or breach under paragraph 26
hereof (or such shorter period required by Legal Requirements to the avoid the
imposition of criminal liability), or (ii) one hundred eighty (180) calendar
days in the case of any other failure or breach hereunder; or

(f) Tenant (i) files, or consents by answer or otherwise to the filing against
Tenant of, a petition for relief or reorganization or arrangement or any other
petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction,
(ii) makes an assignment for the benefit of Tenant’s creditors, (iii) consents
to the appointment of a custodian, receiver, trustee or other officer with
similar powers of Tenant or of any substantial part of Tenant’s property, or
(iv) takes action for the purpose of any of the foregoing; or

(g) A court or government authority enters an order, and such order is not
stayed or vacated within sixty (60) calendar days, (i) appointing a custodian,
receiver, trustee or other officer with similar powers with respect to Tenant or
with respect to any substantial part of Tenant’s property, or (ii) constituting
an order for relief or approving a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, insolvency or other debtors’
relief law of any jurisdiction, or (iii) ordering the dissolution, winding-up or
liquidation of Tenant; or

(h) Any event occurs which is specifically stated to be an Event of Default
under this Lease; or

(i) During such time that Solo Cup Investment Corporation, a Delaware
corporation (“SCIC”), is not a party to this Lease, if Tenant’s Lease Adjusted
Debt is in excess of an amount equal to the product of 6.0 multiplied by
Consolidated EBITDAR for the most recent twelve (12) full calendar months and an
event of default which constitutes a failure to pay interest or principal occurs
under Tenant’s First Lien Debt or Tenant’s Second Lien Debt that is not cured
within 15 days of the occurrence of such event of default. Tenant shall provide
notice of any such event of default to Landlord; or

(j) Any representation or warranty of Tenant contained in that certain Seller’s
Certificate by and between Landlord and Tenant dated of even date herewith (the
“Representations Letter”) shall have been materially and adversely false as of
the date it was made and shall not be cured within ten (10) Business Days after
notice from Landlord; provided, however, that if, by the nature of such
representation or warranty, such breach cannot reasonably be cured within such
period of ten (10) Business Days, an Event of Default shall not exist as long as
Tenant commences with due diligence and dispatch the curing of such breach
within such

 

30



--------------------------------------------------------------------------------

period of ten (10) Business Days and, having so commenced, thereafter prosecutes
with diligence and dispatch and completes the curing of such breach within
(i) one (1) year, in the case of a breach of paragraph 13 of the Representations
Letter and/or any breach of the Representations Letter which requires the
performance of capital improvements by Tenant in order to cure the same, or
(ii) one hundred eighty (180) days in the case of any other breach of the
Representations Letter; or

(k) This Lease or any estate of Tenant hereunder is levied upon under any
attachment or execution and such attachment or execution is not stayed or
vacated within sixty (60) calendar days (but not including any of the foregoing
to the extent resulting from the exercise by any Permitted Leasehold Mortgagee
of any rights or remedies under a Leasehold Mortgage); or

(l) Tenant shall abandon any Site or fail to occupy or use a substantial portion
of any Site as a Permitted Use; or

(m) Any judgment or order for the payment of money in excess of $20,000,000
shall be rendered against Tenant by a court of competent jurisdiction and not
paid, discharged or stayed within sixty (60) calendar days after all rights to
appeal shall have expired, except, however: (i) for any amounts that are covered
by insurance, warranty or surety provided by a carrier, warrantor or other party
that has acknowledged coverage in writing and has the ability to perform, and/or
(ii) to the extent the party to whom such amounts are due has agreed to accept
payment of the same beyond the foregoing sixty (60) day period; or

(n) Tenant fails to pay any insurance premiums within three (3) Business Days’
written notice from Landlord or otherwise fails to continuously maintain all
insurance required to be maintained by Tenant in accordance with the terms and
conditions of this Lease; or

(o) SCIC fails to comply with the terms of that certain Letter Agreement between
Solo Cup Investment Corporation and Landlord of even date herewith, and such
failure continues for ten (10) Business Days after written notice from Landlord;
or

(p) An event of default shall occur under Tenant’s First Lien Debt, Tenant’s
Second Lien Debt, or that certain indenture (“Indenture”) as of February 27,
2004 among Solo Cup Company, the initial Guarantors (as defined in the
Indenture) and U.S. National Bank Association, a nationally chartered banking
association, as Trustee, and such event of default causes the lenders (or other
parties) thereunder to exercise the right to accelerate Tenant’s First Lien
Debt, Tenant’s Second Lien Debt, or the debt or other obligations under the
Indenture, as applicable. Tenant shall promptly give notice of any such default
or acceleration to Landlord.

Landlord may treat the occurrence of any one or more of the foregoing Events of
Default as a breach of this Lease. For so long as such Event of Default
continues, Landlord, at its option and with or without notice or demand of any
kind to Tenant or any other Person, may have any one or more of the remedies
provided in this Lease, in addition to all other remedies and rights provided at
law or in equity.

 

16. REMEDIES

During the continuance of an Event of Default, Landlord shall, in addition to,
and not in derogation of any remedies for any preceding breach, with or without
notice of demand (except

 

31



--------------------------------------------------------------------------------

as otherwise expressly provided herein) and without limiting Landlord in the
exercise of any right or remedy which Landlord may have by reason of such Event
of Default have all of the following remedies available:

(a) Landlord shall have the right to terminate Tenant’s right to possession of
the Premises and repossess the Premises by any lawful means without terminating
this Lease. Landlord shall use good faith and reasonably prompt efforts, to the
extent required by applicable law of the state where the Premises are located,
to re-let the Premises for the account of Tenant for such rent and upon such
terms as may be satisfactory to Landlord. For the purposes of that re-letting,
Landlord may repair, and perform normal remodeling and alterations to the
Premises. If Landlord fails to re-let the Premises, Tenant shall pay to Landlord
the Rent in this Lease for the balance of the Term as those amounts become due
in accordance with the terms of this Lease. If Landlord re-lets the Premises,
but fails to realize a sufficient sum from the re-letting to pay the full amount
of Rent in this Lease for the balance of the Term as those amounts become due in
accordance with the terms of this Lease, after paying all of the costs and
expenses of all normal and customary decoration, repairs, remodeling,
alterations and additions and the expenses of the re-letting and of the
collection of the rent accruing from the re-letting, Tenant shall pay to
Landlord the amount of any deficiency upon Landlord’s demand from time to time
made.

(b) Landlord shall have the right at any time to give a written termination
notice to Tenant and, on the date specified in such notice, Tenant’s right to
possession shall terminate and this Lease shall terminate. Upon such
termination, Landlord shall have the right to recover from Tenant:

(i) The worth at the time of determination of all unpaid Rent which had been
earned at the time of termination;

(ii) (a) The worth at the time of determination of the amount of all unpaid Rent
for the balance of the then-Term of this Lease after the time of termination
excluding the potential Lease term under any unexercised options for any
Extension Terms, reduced (but not below zero dollars ($0.00)) by the worth at
the time of determination of the fair rental value of the Premises for the
balance of the then Term of this Lease at the time of termination or (b) such
greater amount as may be permitted by law; and

(iii) All other amounts necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform all of Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

The “worth at the time of determination” of the amounts referred to in clause
(i) above shall be computed by allowing interest at the Overdue Rate. The “worth
at the time of determination” of the amount referred to in clause (ii) above
shall be computed by discounting such amount to present value by using the
discount rate equal to the then Treasury Rate. For the purpose of determining
unpaid Rent under clause (i) and (ii) above, the Rent reserved in this Lease
shall be deemed to be the total Rent payable by Tenant under paragraph 5 hereof.

(c) Even if Landlord terminates Tenant’s possession under this Lease, this Lease
shall continue in effect and Landlord shall have the right to enforce all its
rights and remedies under this Lease, including the right to recover all Rent as
it becomes due under this Lease. Acts of

 

32



--------------------------------------------------------------------------------

maintenance or preservation or efforts to relet the Premises or the appointment
of a receiver upon initiative of Landlord to protect Landlord’s interest under
this Lease shall not constitute a termination of the Lease unless and until
written notice of such termination is given by Landlord to Tenant. Landlord
shall have unrestricted rights of entry for such purposes following an Event of
Default. Landlord shall be entitled to an administrative fee of four percent
(4%) of all amounts expended under this paragraph 16.

(d) All agreements and covenants to be performed or observed by Tenant under
this Lease shall be at Tenant’s sole cost and expense and without any abatement
of Fixed Rent or Additional Rent. If Tenant fails to pay any sum of money to be
paid by Tenant or to perform any other act to be performed by Tenant under this
Lease as and when due or required to be performed, Landlord shall have the
right, but shall not be obligated, and without waiving or releasing Tenant from
any obligations of Tenant, to make any such payment or to perform any such other
act on behalf of Tenant in accordance with this Lease. All sums so paid by
Landlord and all necessary incidental costs shall be deemed Additional Rent
hereunder and shall be payable by Tenant to Landlord on demand, together with
interest on all such sums from the date of expenditure by Landlord to the date
of repayment by Tenant at the Overdue Rate. Landlord shall have, in addition to
all other rights and remedies of Landlord, the same rights and remedies in the
event of the nonpayment of such sums (plus interest at the Overdue Rate) by
Tenant as in the case of default by Tenant in the payment of Rent.

(e) If Tenant abandons the Premises or any Site, Landlord shall have the right,
but not the obligation, to sublet the Premises, or such Site on reasonable terms
for the account of Tenant, and Tenant shall be liable for all costs of such
subletting, including the cost of preparing the Premises, or any portion
thereof, including any Site, for subtenants and leasing commissions paid to
brokers.

(f) Landlord shall be entitled to collect from Tenant Landlord’s costs and
expenses, including attorneys’ fees and expenses, in connection with the
enforcement of its remedies and/or the defense of any matter, including during
an appeal and whether suit is actually filed or not.

(g) Upon the occurrence of and during the continuance of an Event of Default,
Landlord shall have the right to commence an action in any court of competent
jurisdiction located in the State of Illinois for the purpose of adjudicating
the Event of Default and any or all of Landlord’s rights and remedies under the
Lease. Tenant hereby consents to the exercise of personal jurisdiction over
Tenant in any such court in Illinois and to Illinois as the choice of venue.
Upon adjudication of Landlord’s rights under the Lease, the Landlord, at its
option, shall have the right to file additional actions in any and all States in
which the Sites are located for the purpose of enforcing Landlord’s rights under
the Lease, including without limitation, obtaining orders of possession for the
Site or Sites located in such State.

(h) Landlord does hereby fully and forever waive and release any and all rights
and interests (whether previously or now existing, or arising in the future) in
and to any Lien (whether possessory, statutory or otherwise, and including any
rights of levy or distraint for rent) on, against or with respect to any and all
of Tenant’s Property and/or any other Person which may, from time to time, have
any such assets, trade fixtures, equipment or other property located at the
Premises (or any portion thereof). Landlord agrees that it will, from time to
time upon

 

33



--------------------------------------------------------------------------------

Tenant’s request, execute and deliver to Tenant such documents and instruments
as Tenant or any Tenant’s Property Security Party may reasonably request in
order to confirm that Landlord has no Lien or Lien rights with respect to any of
Tenant’s Property (or of any such other Person described in the preceding
sentence).

 

17. SUBORDINATION

(a) Subordination, Non-Disturbance. Tenant agrees at any time hereafter, and
from time to time within fifteen (15) Business Days of written request of
Landlord, to execute and deliver to Landlord a subordination, non-disturbance
and attornment agreement substantially in the form attached hereto as Exhibit D,
or another form of subordination, non-disturbance and attornment agreement in
form and substance acceptable to Landlord and Tenant (in either such case, such
instrument, release, document, or agreement is herein called the “Subordination,
Non-Disturbance and Attornment Agreement”), in either case subjecting and
subordinating this Lease to the Lien of any Mortgage, which at any time may be
placed upon the Premises, or any portion thereof, by Landlord, and to any
replacements, renewals, amendments, consolidations, modifications, extensions or
refinancing thereof. It is agreed, nevertheless, that so long as there exists no
Event of Default, such Subordination, Non-Disturbance and Attornment Agreement
shall provide that the Mortgagee thereunder shall not interfere with, hinder or
reduce the right of Tenant to continue to occupy the Premises, and all portions
thereof, and to conduct its business thereon in accordance with the covenants,
conditions, provisions, terms and agreements of this Lease. The costs of
preparing and recording such document shall be borne by Landlord, but Tenant
shall be responsible for its own counsel fees.

(b) Mortgagee Protection Clause. In the event of any act or omission of Landlord
constituting a default by Landlord, Tenant shall not exercise any remedy until
Tenant has given Landlord and any Mortgagee of the Premises written notice of
such act or omission, and until a reasonable period of time (not less than 10
Business Days) to allow Landlord or Mortgagee to remedy such act or omission
shall have elapsed following receipt of such notice. However, if such act or
omission cannot, with due diligence and in good faith, be remedied within such
period or cannot be cured simply by the payment of money, Landlord and Mortgagee
shall be allowed such further period of time as may be reasonably necessary
provided that it commences remedying the same with due diligence and in good
faith and thereafter diligently prosecutes such cure, provided such cure period
shall not extend beyond two hundred seventy (270) calendar days after the notice
of such default. Nothing herein contained shall be construed or interpreted as
requiring any Mortgagee receiving such notice to remedy such act or omission.

(c) Attornment. If any Mortgagee shall succeed to the rights of Landlord under
this Lease or to ownership of the Premises, whether through possession or
foreclosure or the delivery of a deed to the Premises in lieu of foreclosure,
then such Mortgagee shall automatically be deemed to have recognized this Lease
and to assume the obligations of Landlord hereunder accruing on and after the
date such Mortgagee acquired title to the Premises, and Tenant shall attorn to
and recognize such Mortgagee as Tenant’s landlord under this Lease and shall
promptly execute and deliver any instrument consistent with the Subordination,
Non-Disturbance and Attornment Agreement that such Mortgagee may reasonably
request to evidence such attornment (whether before or after the making of the
Mortgage). In the event of any other transfer of Landlord’s interest hereunder,
such transferee shall automatically be deemed to have recognized this Lease and
to assume the obligations of Landlord hereunder accruing on and after the date
of

 

34



--------------------------------------------------------------------------------

such transfer, Tenant shall attorn to and recognize such transferee as Tenant’s
landlord under this Lease and shall promptly execute and deliver any instrument
consistent with the Subordination, Non-Disturbance and Attornment Agreement that
such transferee and Landlord may reasonably request to evidence such attornment.

(d) Acknowledgement. Upon ten (10) Business Days’ advance written notice, Tenant
agrees to execute, acknowledge and deliver a document acknowledging the
assignment by Landlord of this Lease to a Mortgagee, in a form then in use among
institutional lenders, with such changes therein as may be reasonably requested
by the Mortgagee, so long as such document does not affect any of the parties’
respective rights, obligations or liabilities under this Lease.

 

18. LANDLORD’S RIGHT OF ENTRY

Landlord, Mortgagee, and their respective designees, shall have the right to
enter the Premises, and any part of the Premises, at any time during normal
business hours and any part of the Premises on two (2) Business Days’ advance
notice (except in the case of an emergency, in which case no advance notice
shall be required) and to inspect the same, post notices of non-responsibility,
monitor construction, perform appraisals, and perform environmental site
assessments and engineering studies, and during the last eighteen (18) months of
the Term or at any time after an Event of Default, exhibit the Premises or any
Site to prospective tenants, purchasers and mortgagees, and examine Tenant’s
books and records located at and pertaining to the Premises, insurance policies,
certificates of occupancy and other documents, records and permits in Tenant’s
possession at the Premises with respect to the Premises, to the extent that such
documents are of the type customarily reviewed by landlords of properties
substantially similar to the Premises. Any entry onto the Premises pursuant to
this paragraph 18, and any other entry onto the Premises by Landlord, any
Mortgagee or any of their respective designees pursuant to this Lease, shall be
made subject to and in accordance with the terms of this paragraph 18. Tenant
shall have the right to accompany Landlord, Mortgagee and any of their
respective designees in connection with any entry by such Person(s) at the
Premises, and Landlord, Mortgagee and their respective designees shall comply
with Tenant’s reasonable safety and security rules and requirements in
connection with any such entry. Any such entry by Landlord, Mortgagee or any
designee thereof shall be conducted in a manner which does not unreasonably
interfere with Tenant’s ability to conduct its business operations at the
Premises, and, to the extent that entry by such parties into certain portions of
the Premises would interfere with Tenant’s business therein (or violate Tenant’s
reasonable safety and security rules and requirements), Tenant may reasonably
limit entry into such portions of the Premises. Landlord hereby indemnifies and
agrees to defend and hold harmless Tenant and its partners, members, partners or
members of such partners and members and their respective heirs, executors,
administrators, personal or legal representatives, successors and assigns from
and against any and all claims, expenses, costs, damages, losses and liabilities
(including reasonable attorneys’ fees) with respect to physical damage or
personal injury to the extent resulting from Landlord’s or its agents’ or
representatives’ action on the Premises, which may at any time be asserted
against or suffered by Tenant as a result of, on account of, or arising from
Landlord or its agents or representatives entering the Premises pursuant to the
terms of this paragraph 18. If Landlord, Mortgagee or any designee thereof, in
the course of gaining access to the Premises pursuant to this Lease, is exposed
to or acquires information which is proprietary to or confidential to Tenant or
its Affiliates, or to third parties to whom Tenant owes a duty of
confidentiality, then Landlord

 

35



--------------------------------------------------------------------------------

shall cause such information to be held in strict confidence and none of
Landlord, any Mortgagee nor any designee thereof shall copy, reproduce, sell,
assign, license, market, transfer or otherwise dispose of, give or disclose such
information to third parties or use such information for any purposes whatsoever
that are not specifically related to this Lease and the tenancy created
hereunder. The terms of the foregoing sentence shall survive the expiration or
earlier termination of this Lease.

 

19. NOTICES

Notices, statements, demands, or other communications required or permitted to
be given, rendered or made by either party to the other pursuant to this Lease
or pursuant to any applicable law or requirement of public authority, shall be
in writing (whether or not so stated elsewhere in this Lease) and shall be
deemed to have been properly given, rendered or made, when received by personal
delivery or overnight delivery or overnight courier delivery (or, if such
delivery is refused, upon the date that delivery would have occurred but for
such refusal) or facsimile transmission (with electronic confirmation therefor)
with a confirmation copy of the entire original transmittal sent by overnight
delivery or by overnight courier delivery addressed to the other parties as
follows:

 

  To Landlord: iStar SCC Distribution Centers LLC

    c/o iStar Financial Inc.

    1114 Avenue of the Americas

 

 

38th Floor

    New York, New York 10036

    Attention: Chief Operating Officer

    Telephone:      (212) 930-9400

    Facsimile:       (212) 930-9494

 

  With a copy to: iStar Financial Inc.

    3480 Preston Ridge Road, Suite 575

    Atlanta, GA 30005

    Telephone:      (678) 297-0100

    Facsimile:       (678) 297-0101

 

36



--------------------------------------------------------------------------------

    AG Net Lease Corp.

    c/o Angelo, Gordon & Co., L.P.

    245 Park Avenue

 

 

26th Floor

    New York, New York 10167

    Attention: Gordon Whiting

    Telephone: (212) 883-4157

    Facsimile:  (212) 883-4141

With a courtesy copy (which shall not constitute notice) to:

    Katten Muchin Rosenman LLP

    525 West Monroe Street

 

 

19th Floor

    Chicago, Illinois 60661-3693

    Attention: Gregory P. L. Pierce, Esq.

    Telephone:(312) 902-5200

    Facsimile: (312) 902-1061

 

    DLA Piper

 

 

1200 19th Street, N.W.

    Washington, D.C. 20036

    Attention:    Michele E. Williams, Esq.

    Telephone:      (202) 861-3831

    Facsimile:       (202) 689-7531

 

  To Tenant: Solo Cup Company

    1700 Old Deerfield Road

    Highland Park, Illinois 60035

    Attention: Chief Financial Officer

    Telephone: (847) 831-4800

    Facsimile: (847) 579-3577

 

  With a copy to: Solo Cup Company

    1700 Old Deerfield Road

    Highland Park, IL 60035

    Attn: General Counsel

    Telephone: (847) 579-3387

    Facsimile: (847) 579-3779

 

37



--------------------------------------------------------------------------------

With a courtesy copy (which shall not constitute notice) to:

    Sidley Austin LLP

    One South Dearborn Street

    Chicago, Illinois 60603

    Attention: Anthony J. Aiello

    Telephone: (312) 853-7128

    Facsimile: (312) 853-7036

Any party listed in this paragraph 19 may, by notices as aforesaid, designate a
different address for addresses for notice, statements, demands or other
communications intended for it.

 

20. ESTOPPEL CERTIFICATE; FINANCIAL DATA

(a) At any time and from time to time, Tenant shall, within fifteen
(15) Business Days after written request by Landlord, execute, acknowledge and
deliver to Landlord a certificate certifying: (a) that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that this
Lease is in full force and effect as modified, and stating the date and nature
of each modification); (b) the Commencement Date and the Lease Expiration Date
determined in accordance with paragraph 4 and the Basic Lease Information, and
the date, if any, to which all Rent and other sums payable hereunder have been
paid; (c) the amount of Fixed Rent currently payable quarterly, (d) that no
notice has been received by Tenant of any default by Tenant hereunder which has
not been cured, except as to defaults specified in such certificate; (e) that
Landlord is not in default under this Lease, except as to defaults specified in
such certificate; and (f) such other matters as may be reasonably requested by
Landlord or any actual or prospective purchaser or mortgage lender. Any such
certificate may be relied upon by Landlord and any actual or prospective
purchaser or mortgage lender of the Premises or any part thereof.

(b) At any time and from time to time, Landlord shall, within fifteen
(15) Business Days after written request by Tenant, execute, acknowledge and
deliver to Tenant a certificate certifying: (a) that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that this
Lease is in full force and effect as modified, and stating the date and nature
of each modification); (b) the Commencement Date and the Lease Expiration Date
determined in accordance with paragraph 4 and the Basic Lease Information, and
the date, if any, to which all Rent and other sums payable hereunder have been
paid; (c) the amount of Fixed Rent currently payable quarterly, (d) that no
notice has been received by Landlord of any default by Landlord hereunder which
has not been cured, except as to defaults specified in such certificate;
(e) that Tenant is not in default under this Lease, except as to defaults
specified in such certificate; and (f) such other matters as may be reasonably
requested by Tenant or any actual or prospective assignee, subtenant or
leasehold mortgagee. Any such certificate may be relied upon by Tenant and any
actual or prospective assignee, subtenant or leasehold mortgagee of the Premises
or any part thereof.

(c) Tenant shall to deliver to Landlord and to any Mortgagee or purchaser
designated by Landlord the following information within ninety (90) days after
the end of each fiscal year of Tenant or such longer period as may be permitted
by any nationally recognized stock exchange

 

38



--------------------------------------------------------------------------------

upon which Tenant’s capital stock is listed: an audited balance sheet of Tenant
as at the end of such year, an audited statement of profits and losses of Tenant
for such year, and an audited statement of cash flows of Tenant for such year,
setting forth in each case, in comparative form, the corresponding figures for
the preceding fiscal year in reasonable detail and scope and certified by
independent certified public accountants of recognized national standing
selected by Tenant and within forty-five (45) days or such longer period as may
be permitted by any nationally recognized stock exchange upon which Tenant’s
stock is listed after the end of each of the first three fiscal quarters of
Tenant a balance sheet of Tenant as at the end of such quarter, statements of
profits and losses of Tenant for such quarter and a statement of cash flows of
Tenant for such quarter, setting forth in each case, in comparative form, the
corresponding figures for the similar quarter of the preceding year (or in the
case of an interim balance sheet, to the end of the prior year), in reasonable
detail and scope, and certified to be complete and accurate by a financial
officer of Tenant having knowledge thereof; the foregoing financial statements
all being prepared in accordance with generally accepted accounting principles,
consistently applied. If and so long as Tenant is a reporting company under the
Securities and Exchange Act of 1934, as amended, or if Tenant otherwise files
such reports with the SEC in compliance with the Securities and Exchange Act of
1934, as amended, the foregoing requirements of this paragraph 20(c) will be
satisfied by the delivery of Tenant’s Forms 10-K, 10-Q and annual reports
promptly upon their filing with the Securities and Exchange Commission (it being
agreed, for clarity, that Tenant’s delivery of copies of such forms to Landlord
promptly after Tenant’s filing of the same with the SEC will be deemed to
satisfy the requirements of this paragraph 20(c) regardless of whether such
filing and/or delivery takes place during or after the 45 or 90 day period (as
applicable) specified above). Together with the annual financial statements
described above, Tenant shall deliver to Landlord an annual Site operating
expense statement for each Site in detail reasonably satisfactory to Landlord.

(d) Tenant shall, within 30 days after Tenant files Tenant’s annual Form 10-K
with respect to each calendar year falling within the Term (other than the first
(1st) calendar year), deliver to Landlord and any Mortgagee designated by
Landlord the following information: a detailed listing of Capital Expenditures
made in each of Tenant’s fiscal quarters of the applicable year, together with
the year to date amounts, together with the calculation of Tenant’s Lease
Adjusted Debt to Consolidated EBITDAR ratio, in both cases in sufficient detail
and with sufficient supporting evidence as Landlord may request, and certified
to be complete and accurate by an officer or authorized representative of Tenant
having knowledge thereof.

(e) Upon ten (10) Business Days’ prior written notice, but not more than one
(1) time per calendar year, Tenant will permit Landlord and its professional
representatives to visit Tenant’s offices, and discuss Tenant’s affairs and
finances with appropriate officers, and will make available such customary
information as Landlord may reasonably request bearing on the Tenant, the
Premises or this Lease as Tenant may maintain in the ordinary course of
business; provided, that in all events, that such discussions and information
shall be relevant to Tenant’s performance of its obligations under this Lease.
Landlord shall agree to maintain the confidentiality of any information
designated by Tenant as confidential in accordance with the terms of paragraph
18 above.

 

39



--------------------------------------------------------------------------------

21. MECHANICS’ LIENS

(a) Except for Liens created through the act of Landlord, and subject to
paragraph 27 of this Lease, Tenant shall not suffer or permit any mechanic’s
lien or other Lien to be filed or recorded against the Premises, equipment or
materials supplied or claimed to have been supplied to the Premises at the
request of Tenant, or anyone holding the Premises, or any portion thereof,
through or under Tenant. If any such mechanic’s lien or other lien shall at any
time be filed or recorded against the Premises, or any portion thereof, Tenant
shall cause the same to be discharged of record or bonded over within sixty
(60) calendar days after the date of filing or recording of the same. However,
in the event Tenant desires to contest the validity of any Lien it shall (i) on
or before thirty (30) calendar days prior to the due date thereof (but in no
event later than 60 calendar days after the filing or recording thereof), notify
Landlord, in writing, that Tenant intends to so contest same; (ii) on or before
the due date thereof, if such Lien involves an amount in excess of $50,000 or if
any Mortgagee so requires, deposit with Landlord security (in form and content
reasonably satisfactory to Landlord or Mortgagee, which may consist of a bond or
title insurance) for the payment, bonding over or obtaining title insurance over
of the full amount of such lien, and from time to time provide additional
security so that, at all times, adequate security will be available for the
payment of the full amount of the Lien together with all interest, penalties,
costs and other charges in respect thereof.

(b) If Tenant complies with the foregoing, and Tenant continues, in good faith,
to contest the validity of such Lien by appropriate legal proceedings which
shall operate to prevent the collection thereof and the sale or forfeiture of
the Premises, or any part thereof, to satisfy the same, Tenant shall be under no
obligation to pay such Lien until such time as the same has been decreed, by
final, non-appealable court order, to be a valid Lien on the Premises. If an
Event of Default exists, Landlord may apply any deposit then held by Landlord
with respect to any such Lien to discharge such Lien. If no Event of Default
exists, then any deposit then held by Landlord will be so applied upon Tenant’s
written direction. Any surplus deposit retained by Landlord, after the payment
of the Lien shall be repaid to Tenant. Provided that nonpayment of such Lien
does not cause Landlord to be in violation of any of its contractual
undertakings, Landlord agrees not to pay such Lien during the period of Tenant’s
contest. However, if Landlord pays for the discharge of a Lien or any part
thereof from funds of Landlord (and not amounts deposited with Landlord by
Tenant for such event), any amount paid by Landlord, together with all costs,
fees and expenses in connection therewith (including attorney’s fees of Landlord
plus an administration fee equal to four percent (4%) of such costs and
expenses), shall be repaid by Tenant to Landlord on demand by Landlord, together
with interest thereon at the Overdue Rate. Tenant shall indemnify and defend
Landlord against and save Landlord and the Premises, and any portion thereof,
harmless from and against all Claims resulting from the assertion, filing,
foreclosure or other legal proceedings with respect to any such mechanic’s lien
or similar Lien (other than those resulting from the acts of Landlord or any
Landlord Party) or the attempt by Tenant to discharge same as above provided.

(c) All materialmen, contractors, artisans, engineers, mechanics, laborers and
any other Person now or hereafter furnishing any labor, services, materials,
supplies or equipment to Tenant with respect to the Premises, or any portion
thereof, are hereby charged with notice that they must look exclusively to
Tenant to obtain payment for the same. Notice is hereby given that Landlord
shall not be liable for any labor, services, materials, supplies, skill,
machinery, fixtures or equipment furnished or to be furnished to Tenant upon
credit, and that no mechanic’s lien or

 

40



--------------------------------------------------------------------------------

other Lien for any such labor, services, materials, supplies, machinery,
fixtures or equipment shall attach to or affect the estate or interest of
Landlord in and to the Premises, or any portion thereof.

(d) Tenant shall not create, permit or suffer, and, subject to the provisions of
paragraph 21(a) and 27 hereof, shall promptly discharge and satisfy of record,
any other Lien, encumbrance, charge, security interest, or other right or
interest which, as a result of Tenant’s action or inaction contrary to the
provisions hereof, shall be or become a Lien upon the Premises, or any portion
thereof, or the income therefrom, other than Permitted Encumbrances. However, in
the event Tenant desires to contest the validity of any other Lien it shall
(i) on or before thirty (30) calendar days prior to the due date thereof (but in
no event later than sixty (60) calendar days after Tenant receives notice of the
filing or recording thereof), notify Landlord, in writing, that Tenant intends
to so contest same; (ii) on or before the due date thereof, if such Lien
involves an amount in excess of $10,000, bond over or deposit with Landlord or
Mortgagee security (in form and content reasonably satisfactory to Landlord or
Mortgagee, which may consist of a bond or title insurance) for the payment of
the full amount of such Lien and from time to time deposit additional security
so that, at all times, adequate security will be available for the payment or
bonding over or obtaining title insurance over the full amount of such Lien
together with all interest, penalties, costs and other charges in respect
thereof.

 

22. END OF TERM

(a) Upon the expiration or earlier termination of the Term of this Lease, Tenant
shall surrender the Premises to Landlord in good condition and repair suitable
for the same use in which the Premises was originally intended as of the
Commencement Date except as repaired, rebuilt or altered as required or
permitted by this Lease (or, in the case of termination pursuant to paragraph
14, as condemned), with the Equipment – Landlord and Improvements, including all
systems and components thereof, having a useful life of at least five (5) years
as reasonably determined by Landlord, and Tenant shall surrender all keys to the
Premises to Landlord at the place then fixed for notices to Landlord and shall
inform Landlord of all combinations on locks, safes and vaults, if any;
provided, however, that Tenant shall be permitted to pay Landlord the cost of
any improvements or maintenance required to bring the Equipment–Landlord and
Improvements, including all systems and components thereof, to a useful life of
at least five (5) years in lieu of making any required capital improvements or
performing such maintenance. Tenant shall also provide Landlord the current
operating manuals and original warranties for the Equipment - Landlord, pursuant
to paragraph 9(c). Except as otherwise provided herein, Tenant shall have the
right, at its sole election, to either remove or leave in place any Tenant’s
Property (other than any inventory of Tenant and readily moveable Tenant’s Trade
Fixtures, all of which shall be removed from the Premises prior to the
expiration of the Term of this Lease) at the Premises, and all alterations and
improvements placed thereon by Tenant and not consented to by Landlord. Tenant
shall repair any damage to the Premises caused by any removal of Tenant’s
Property from the Premises, and any and all such Tenant’s Property not so
removed when Tenant vacates the Premises shall, at Landlord’s option, become the
exclusive property of Landlord or be disposed of by Landlord, at Tenant’s cost
and expense, without further notice to or demand upon Tenant (subject, however,
to any contrary rights granted to any Tenant’s Property Security Party pursuant
to the terms of paragraph 27(d)(x) below).

 

41



--------------------------------------------------------------------------------

(b) If the Premises are not surrendered as above set forth within ninety
(90) days of the Lease Expiration Date, Tenant shall indemnify, defend and hold
Landlord harmless from and against loss or liability resulting from the delay by
Tenant in so surrendering Premises, including any Claim made by any succeeding
occupant founded on such delay. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of this Lease for six
(6) years. In addition to the foregoing, and in addition to the Additional Rent
payable during any such holdover, Tenant shall pay Fixed Rent to Landlord, for
each day that Tenant remains in possession of the Premises beyond the Term, an
amount equal to the product of: (x) two hundred percent (200%) of the Fixed Rent
payable with respect to the then most recent Calendar Quarter falling within the
Term, multiplied by (y) a fraction, the numerator of which is the number of days
of such holdover, and the denominator of which is the total number of days in
such then most recent Calendar Quarter falling within the Term. Any such amounts
shall be due from Tenant from time to time within ten (10) Business Days after
written demand from Landlord. The provisions of this paragraph 22(b) shall not
be deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein, at law or at equity.

(c) Subject to the rights of any Leasehold Mortgagee and any Tenant’s Property
Security Party, all property of Tenant not removed when Tenant vacates the
Premises on or after the last day of the Term of this Lease shall be deemed
abandoned. Subject to the rights of any Leasehold Mortgagee and any Tenant’s
Property Security Party, Tenant hereby agrees that Landlord may remove all
property of Tenant, including Tenant’s Trade Fixtures, from the Premises when
Tenant vacates the Premises on or after the termination of this Lease and to
cause its transportation and storage, all at the sole cost and risk of Tenant
and Landlord shall not be liable for damage, theft, misappropriation or loss
thereof and Landlord shall not be liable in any manner in respect thereto and
Landlord shall be entitled to dispose of such property, as Landlord deems fit,
without the requirement of an accounting. Tenant shall pay all costs and
expenses of such removal, transportation and storage. Tenant shall reimburse
Landlord upon demand for any expenses reasonably and actually incurred by
Landlord with respect to removal or storage of abandoned property and with
respect to restoring said Premises in accordance with the terms and conditions
of this Lease, plus an administration fee equal to four percent (4%) of such
expenses.

(d) Except for surrender upon the expiration or earlier termination of the Term
hereof as expressly provided herein, no surrender to Landlord of this Lease or
of the Premises shall be valid or effective unless agreed to and accepted in
writing by Landlord.

 

23. ALTERATIONS

(a) Tenant shall obtain Landlord’s prior written consent before making any of
the following alterations, modifications and/or changes to the Premises
(collectively, “Consent Alterations”): (i) any change in the structure of the
Improvements or any Equipment – Landlord costing at least or in excess of
$500,000, (ii) any alterations, additions or improvements which would reduce the
fair market value or utility of the Premises in its Permitted Use considered as
unencumbered by this Lease, (iii) such alterations, additions or improvements
would adversely affect the structural, exterior or roof elements of the Premises
or mechanical, electrical, plumbing, utility or life safety systems of the
Premises (provided that Tenant shall provide Landlord notice of such alteration,
additions, or improvements which directly affect the structural, exterior or
roof elements of the Premises or mechanical, electrical, plumbing, utility or
life safety systems of the Premises regardless of whether the affect is
adverse), or (iv) the

 

42



--------------------------------------------------------------------------------

installation of any underground storage tanks or underground fuel systems at the
Premises or any portion thereof. Landlord’s prior written consent to any Consent
Alterations described in clause (i) of the preceding sentence shall not be
unreasonably withheld, conditioned or delayed, but Landlord’s consent to the
Consent Alterations described in clauses (ii), (iii) and (iv) of such sentence
may be granted or withheld in Landlord’s sole discretion; provided, however,
that in no event shall Landlord withhold its consent to any Consent Alterations
which are required to be made by Legal Requirements. Tenant may make any
alterations, modifications, additions or improvements to the Premises (which may
include signage) other than Consent Alterations without Landlord’s consent or
notice to Landlord. Without limiting the foregoing, Landlord’s consent shall not
be required for any alterations, changes, modifications, removals, replacements
and/or upgrades to any Tenant’s Property made by Tenant.

(b) All Consent Alterations shall be made at Tenant’s sole cost and expense as
follows:

(i) Tenant shall submit to Landlord, for Landlord’s written approval, complete
plans and specifications for all work to be done by Tenant. Such plans and
specifications shall be prepared by licensed architect(s) and engineer(s)
approved in writing by Landlord, shall comply with all applicable codes,
ordinances, rules and regulations, shall not adversely affect the structural
elements of the Premises, shall be in a form sufficient to secure the approval
of all government authorities with jurisdiction over the Premises, and shall be
otherwise satisfactory to Landlord in Landlord’s reasonable discretion.

(ii) Landlord shall notify Tenant in writing within thirty (30) calendar days
whether Landlord approves, approves on condition that Tenant reverse the
alteration at Tenant’s expense at the termination or expiration of this Lease,
or disapproves such plans and specifications. Tenant may submit to Landlord
revised plans and specifications for Landlord’s prior written approval, which
approval shall not be withheld or delayed if (a) the work to be done would not,
in Landlord’s reasonable judgment, adversely affect the value, character,
rentability or usefulness of the Premises or any part thereof, or (b) the work
to be done shall be required by any Legal Requirement. Tenant shall pay all
costs, including the fees and expenses of the licensed architect(s) and
engineer(s), in preparing such plans and specifications.

(iii) All changes (other than field changes for which no change order is
proposed and which will be reflected in the final “as built” plans) in the plans
and specifications approved by Landlord shall be subject to Landlord’s prior
written approval. If Tenant wishes to make such change in approved plans and
specifications, Tenant shall have such architect(s) and engineer(s) prepare
plans and specifications for such change and submit them to Landlord for
Landlord’s written approval. Landlord shall notify Tenant in writing promptly
whether Landlord approves, approves on condition that Tenant reverse the
alteration at Tenant’s expense at the termination or expiration of this Lease,
or disapproves such change. Tenant may submit to Landlord revised plans and
specifications for such change for Landlord’s written approval. After Landlord’s
written approval of such change, such change shall become part of the plans and
specifications approved by Landlord.

(iv) Tenant shall obtain and comply with all building permits and other
government permits and approvals required in connection with the work. Tenant
shall, through Tenant’s licensed contractor, perform the work substantially in
accordance with the plans and

 

43



--------------------------------------------------------------------------------

specifications approved in writing by Landlord. Tenant shall pay, as Additional
Rent, the entire cost of all work (including the cost of all utilities, permits,
fees, taxes, and property and liability insurance premiums in connection
therewith) required to make the alterations, additions or improvements. Under no
circumstances shall Landlord be liable to Tenant for any damage, loss, cost or
expenses incurred by Tenant on account of any plans and specifications,
contractors or subcontractors, design of any work, construction of any work, or
delay in completion of any work.

(v) Tenant shall give at least ten (10) calendar days prior written notice to
Landlord of the date on which construction of any work to be done by outside
contractors which involves the roof, a structural element of the building, or
otherwise requires Landlord’s approval or consent. Landlord shall have the right
to post and keep posted on the Premises any notices that may be provided by law
or which Landlord may deem to be proper for the protection of Landlord and the
Premises, or any portion thereof, from Liens, and to take any other action
Landlord deems necessary to remove or discharge Liens at the expense of Tenant.

(vi) All alterations, additions, improvements, and fixtures, whether temporary
or permanent in character, made in or to the Premises by Tenant, shall become
part of the Premises and Landlord’s property, except those which are readily
removable without causing material damage to the Premises (which shall be and
remain the property of Tenant). Upon termination or expiration of this Lease,
Tenant shall, at Tenant’s expense, remove all movable furniture, equipment,
trade fixtures, office machines and other personal property (including Tenant’s
Trade Fixtures) from the Premises (but not the Improvements or Equipment -
Landlord) and repair all damage caused by such removal. Termination of this
Lease shall not affect the obligations of Tenant pursuant to this paragraph
23(b) to be performed after such termination.

(vii) Promptly following the completion of any alteration, addition, or
improvement to the Premises requiring Landlord’s consent, Tenant shall furnish
Landlord with a copy in electronic form acceptable to Landlord of the complete
plans and specifications for such work (including, if available, so-called
“as-built” plans and specifications).

 

24. MEMORANDUM OF LEASE

The parties agree to promptly execute a Memorandum of Lease or Short Form of
Lease (in either case, a “Memorandum of Lease”) for each Site, as applicable in
recordable form and either of the parties shall have the right, without notice
to the other party, to record such Memorandum of Lease. Notwithstanding the
foregoing, the parties will not execute a Memorandum of Lease for Property
Federalsburg unless reasonably requested by Landlord upon thirty (30) calendar
days’ written request to Tenant. Tenant shall pay all costs of recording such
Memorandum(s) of Lease. If one or more Memorandum(s) of Lease is recorded,
Landlord and Tenant shall execute such customary amendments and terminations
related thereto as may be required or requested by Landlord or Tenant within
five (5) Business Days of receipt thereof.

 

25. SUBLETTING/ASSIGNMENT

(a) Except as provided herein, Tenant shall not, directly or indirectly, without
the prior written consent of Landlord, assign this Lease or any interest herein,
or any interest in Tenant, or sublease the Premises or any part thereof, or
permit the use or occupancy of the

 

44



--------------------------------------------------------------------------------

Premises by any Person other than Tenant and its agents, representatives,
employees, directors, officers, shareholders, affiliates, consultants,
independent contractors, permitted subtenants, licensees, invitees and permitted
successors and assigns. Except as provided herein, this Lease shall not, nor
shall any interest herein, be assignable as to the interest of Tenant
involuntarily or by operation of law without the prior written consent of
Landlord. Notwithstanding the foregoing, or anything to the contrary contained
in this Lease, the Tenant may, without the prior written consent of Landlord:
(i) sublease up to twenty percent (20%) of the square footage of Improvements of
any Site, (ii) sublease any portion of any Site which is principally farmland or
agricultural in nature for farm or agricultural purposes (the parties
acknowledge that a portion of the Property Urbana is or may be, as of the
Commencement Date, encumbered by such a farm/agricultural sublease), or
(iii) sublease all or any portion of any Site to any Affiliate of Tenant. The
parties agree that the square footage sublet under any sublease entered into
pursuant to clause (ii) and/or (iii) of the preceding sentence shall not be
counted towards the 20% square footage limitation described in clause (i) of
such sentence. In conjunction with any sublease permitted herein, Tenant may
grant to the subtenant thereunder rights of use and/or occupancy of the relevant
Site which are not included in the sublease premises thereunder (such as parking
rights, signage rights and roof rights). Tenant may enter into any sublease or
assignment which requires Landlord’s consent hereunder before obtaining such
consent, so long as the sublease or assignment in question contains terms
providing that the same is expressly conditioned upon obtaining Landlord’s
consent, and will not become effective until such consent is obtained.

For purposes of this paragraph 25(a), the occurrence of a Corporate Control
Event shall be deemed to be an assignment of this Lease which is prohibited by
the preceding paragraph unless Tenant obtains Landlord’s prior written consent
as set forth above. Notwithstanding the foregoing, Landlord’s prior written
consent shall not be required if (i) immediately following a Corporate Control
Event, the Tenant under this Lease (or any Person which then comprises Tenant)
has a Credit Rating meeting the Investment Grade Criteria, or (ii) in connection
with any Corporate Control Event: [**]

Any of the foregoing prohibited acts without such prior written consent of
Landlord, if required, shall at the option of Landlord constitute an immediate
Event of Default that entitles Landlord to all remedies available at law and
pursuant to this Lease. Other than Corporate Control Events which require
Landlord’s consent as provided above, the direct or indirect transfer of
interests in Tenant (or any Person which comprises Tenant) shall not constitute
an assignment of this Lease and shall not require Landlord’s consent.

Tenant agrees that, if an assignment of this Lease is effected by a written
instrument (as opposed to an assignment effected by a Corporate Control Event)
the instrument by which any assignment to which Landlord consents is
accomplished shall expressly provide that the assignee will perform all of the
covenants to be performed by Tenant under this Lease (in the case of a

 

** Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

45



--------------------------------------------------------------------------------

partial assignment, only insofar as such covenants relate to the portion of the
Premises subject to such partial assignment) as and when performance is due
after the effective date of the assignment and that Landlord will have the right
to enforce such covenants directly against such assignee. Any purported
assignment which is effected by a written instrument that does not contain the
foregoing provisions shall be void; provided that this sentence shall not apply
to an assignment effected by or pursuant to a Corporate Control Event. Unless
and until expressly released by Landlord, Tenant shall in all cases remain
primarily liable (and not liable merely as a guarantor or surety) for the
performance by any assignee of all such covenants, as if no assignment had been
made.

(b) If Landlord consents in writing, or if no such consent is required as
specifically set forth in paragraph 25(a) above, Tenant may complete the
intended assignment or sublease subject to the following conditions: (i) no
assignee or sublessee shall (except as provided herein) have a right further to
assign or sublease without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, delayed, or conditioned, and (ii) Tenant
shall, upon its receipt, remit to Landlord fifty percent (50%) of Tenant’s net
profit on any sublet or assignment (but the terms of this clause (ii) shall not
apply to any net profit resulting from a Corporate Control Event). Solely for
purposes of determining such Tenant’s net profit, the following shall apply.
Tenant’s net profit shall be determined on a quarterly basis and is hereby
defined as the amount by which all monthly payments from such subtenant or
assignee paid to Tenant exceed the sum of (i) total quarterly Rent paid by
Tenant which is attributable to the space sublet or assigned (as reasonably
agreed to by Landlord and Tenant, and shall be generally based upon the improved
portions of the Premises) plus (ii) the Quarterly Subtenant Allowance. The term
“Quarterly Subtenant Allowance” means the result of (A) all reasonable
out-of-pocket expenses paid by Tenant to third-parties in obtaining such
sublease or assignment directly relating only to the portions of the Premises
which is subject to such sublease or assignment (including, to the extent
applicable, brokers fees, attorneys fees, and improvements to the Premises which
shall only be made in accordance with the terms of this Lease) divided by
(B) the total number of quarters in the term of the sublease or assignment. No
sublet of an entire Site shall be permitted unless the rental payments from such
subtenant to Tenant and paid by Tenant to Landlord pursuant to this paragraph
25(b) qualify as “rent from real property” under Section 856 of the Internal
Revenue Code of 1986, as amended. Tenant shall provide Landlord with an executed
copy of any assignment or sublease entered into promptly after full execution
thereof (but, in the case of an assignment, only if such assignment is effected
pursuant to a written instrument (as opposed to an assignment effected by a
Corporate Control Event)).

(c) Unless and until expressly released by Landlord (it being agreed that
Landlord shall not be required to give such release), no assignment or sublease
whatsoever shall release Tenant from Tenant’s obligations and liabilities under
this Lease (which shall continue as the obligations of a principal and not of a
guarantor or surety) or alter the primary liability of Tenant to pay all Rent
and to perform all obligations to be paid and performed by Tenant. The
acceptance of Rent by Landlord from any other Person shall not be deemed to be a
waiver by Landlord of any provision of this Lease. Consent to one assignment or
sublease shall not be deemed consent to any subsequent assignment or sublease.
If any assignee, subtenant or successor of Tenant defaults in the performance of
any obligation to be performed by Tenant under this Lease, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such assignee, subtenant or successor. Landlord may consent to subsequent
assignments or subleases or amendments or modifications to this Lease with

 

46



--------------------------------------------------------------------------------

assignees, subtenants or successor of Tenant, without notifying Tenant or any
successor of Tenant and without obtaining any consent thereto from Tenant or any
successor of Tenant, and such action shall not release Tenant from liability
under this Lease.

(d) Except as provided in paragraph 27 below, Tenant shall have no right to
mortgage, grant a Lien upon, encumber or otherwise finance Tenant’s interest
under this Lease or record a Lien upon Tenant’s interest in the Premises under
this Lease, and Tenant shall not permit, cause or suffer to be recorded in the
real estate records of the county in which the Premises are located any
mortgage, deed to secure debt, deed of trust, assignment, UCC financing
statement or any other document granting, perfecting, or recording a Lien upon
Tenant’s interest in this Lease or interest in the Premises under this Lease.
Except as provided in paragraph 27 below, Tenant shall not give any notice, or
permit or cause any other party to give any notice, to Landlord of any existing
Lien on or security interest in Tenant’s interest in this Lease or interest in
the Premises under this Lease. Nothing contained in this paragraph shall be
deemed to apply to any Lien granted by Tenant upon any or all of Tenant’s
Property, which shall be permitted without consent of Landlord (as provided in
paragraph 27 below).

(e) If Tenant shall assign this Lease or sublet the Premises or any portion
thereof to any Person other than Landlord, or request the consent of Landlord
and Mortgagee to any assignment, subletting, or other action which requires
Landlord’s consent hereunder, Tenant shall pay Landlord’s and Mortgagee’s fees
and costs (including attorney’s fees) incurred in connection therewith.

(f) Tenant agrees to give notice to any Mortgagee of whom Tenant has been
provided written notice of any request for consent to any assignment or transfer
of the Lease or subletting of all or any portion of the Premises simultaneously
with delivery of notice thereof to Landlord.

(g) Landlord agrees, upon request of Tenant, to execute and deliver a
subordination, non-disturbance and attornment agreement in form and substance
mutually satisfactory to Landlord and Tenant (“Landlord SNDA”) with respect to
each Qualified Sublease (as hereinafter defined). Tenant shall, upon request of
Landlord and as a condition to Landlord executing a Landlord SNDA, submit to
Landlord sufficient information to enable Landlord to verify that the sublease
for which a Landlord SNDA is being requested is a Qualified Sublease. For
purposes hereof, a “Qualified Sublease” shall mean a sublease which is executed
after the date hereof with a subtenant who is a person or entity which has a
credit rating or creditworthiness (taking into account any security deposit,
letter of credit or other credit enhancement provided by such subtenant) which
is reasonably acceptable to Landlord and any Mortgagee of Landlord.

(h) The parties acknowledge that Tenant is currently the landlord under a
certain Office Lease dated as of January 27, 2000, as amended by a First
Amendment to Lease Agreement dated as of January 1, 2005 (as the same may be
further amended, modified, renewed and/or restated from time to time, the “CSO
Lease”), with Community Service Options, Inc., as tenant (together with its
successors and assigns, “CSO”), with respect to a portion of the Property
Chicago consisting of approximately 5,065 square feet of office space (as shown
on Exhibit A to the CSO Lease), and 25 parking spaces at the Property Chicago,
and Tenant represents that the term of the CSO Lease expires on December 31,
2007, that CSO has no further rights to extend the term or purchase the property
subject to the CSO Lease, and that

 

47



--------------------------------------------------------------------------------

Tenant will not amend, extend, or otherwise modify the CSO Lease unless CSO
executes an instrument confirming the subordination of the CSO Lease to this
Lease (and/or to any Mortgage of Landlord with respect to the Property Chicago)
and CSO’s attornment obligations set forth in the CSO Lease. The parties
acknowledge that the CSO Lease shall constitute a Qualified Sublease for
purposes hereof. Accordingly, Landlord agrees that, notwithstanding any Event of
Default by Tenant hereunder or any termination of this Lease, Landlord will not
disturb the rights of CSO under the CSO Lease so long as CSO is not in default
thereunder, all as contemplated by Section 17 of the CSO Lease. Tenant agrees
that, if reasonably requested in writing by Landlord, Tenant shall exercise its
rights under Section 17 of the CSO Lease to obtain from CSO an instrument
confirming the subordination of the CSO Lease to this Lease (and/or to any
Mortgage of Landlord with respect to the Property Chicago) and CSO’s attornment
obligations set forth in said Section 17 of the CSO Lease, and that Tenant shall
thereafter use commercially reasonable efforts to enforce its rights to obtain
such instrument thereunder.

 

26. HAZARDOUS MATERIAL

(a) During the Term, Tenant (i) shall in connection with its use and occupancy
of the Premises comply, and cause the Premises to comply, with all Environmental
Laws (as hereinafter defined) applicable to the Premises (including the making
of all submissions to governmental authorities required by Environmental Laws
and the carrying out of any remediation programs required by such authorities),
(ii) shall use, generate, manufacture, refine, produce, process, store, handle,
transfer and transport Hazardous Materials at the Premises only of such types
and in such quantities as are necessary for Tenant’s industrial, commercial and
office uses of the Premises as permitted under this Lease and in a manner which
complies with Environmental Laws (but nothing contained in the foregoing shall
be deemed to require Tenant to remove from the Premises any other Hazardous
Materials currently located at the Premises, except to the extent that such
removal is required by Environmental Laws), (iii) shall not install any
underground storage tanks or asbestos containing materials at the Premises, and
(iv) shall cause any alterations of the Premises to be done in a way so as to
not expose in an unsafe manner the persons working on or visiting the Premises
to Hazardous Materials.

(b) “Environmental Laws” means the Resource Conservation and Recovery Act of
1976, as amended, 42 U.S.C. §§6901, et seq. (RCRA), as amended, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C.
§§9601 et seq. (CERCLA), as amended, the Toxic Substance Control Act, as
amended, 15 U.S.C. §§2601 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, as amended, 7 U.S.C. §§136 et seq., and all applicable federal,
state and local environmental laws, ordinances, rules and regulations, as any of
the foregoing may have been or may be from time to time amended, supplemented or
supplanted, and any other federal, state or local laws, ordinances, rules and
regulations, now or hereafter existing relating to regulations or control of
Hazardous Material(s). The term “Hazardous Materials” as used in this Lease
shall mean substances defined as “hazardous substances”, “hazardous materials”,
“hazardous wastes” or “toxic substances” in any applicable federal, state or
local statute, rule, regulation or determination, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. §§9601, et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
§§1801, et seq.; the Resource, Conservation and Recovery Act of 1976, 42 U.S.C.
§§6901, et seq.; and, asbestos, pcb’s, radioactive substances, methane, volatile
hydrocarbons, petroleum or petroleum-derived

 

48



--------------------------------------------------------------------------------

substances or wastes, radon, industrial solvents or any other hazardous or toxic
material as may be specified in applicable law or regulations.

(c) Tenant agrees to protect, defend, indemnify and hold harmless Landlord, its
members, directors, officers, employees and agents, and any successor Landlord,
their direct or indirect members, partners, directors, officers, employees, and
agents (collectively, the “Indemnified Parties”), from and against any and all
liability, including all foreseeable and all unforeseeable damages including
attorney’s and consultant’s fees, fines, penalties and civil or criminal
damages, directly or indirectly arising out of the use, generation, storage,
treatment, release, threatened release, discharge, spill, presence or disposal
of Hazardous Materials from, on, at, to or under the Premises prior to or during
the Term of this Lease, and including for all matters disclosed in the
environmental reports with respect to the Sites prepared for and delivered to
Tenant and Landlord or its Affiliates by EMG, each dated May 24, 2007, Project
numbers 82039.07R-001.135 (for the Property Chicago), 82310.07R-002.135 (for the
Property Urbana), 82310.07R-001.135 (for the Property Dallas), 82308.07R-001.135
(for the Property Conyers), 82310.07R-004.135 (for the Property Augusta), and
82310.07R-003.135 (for the Property Federalsburg) (collectively, the
“Environmental Reports”), and the cost of any required or necessary repair,
response action, remediation, investigation, cleanup or detoxification and the
preparation of any closure or other required plans in connection therewith,
whether such action is required or necessary prior to or following transfer of
title to the Premises. This agreement to indemnify and hold harmless shall be in
addition to any other obligations or liabilities Tenant may have to Landlord at
common law under all statutes and ordinances or otherwise, and shall survive
following the date of expiration or earlier termination of this Lease. Tenant
expressly agrees that the representations, warranties and covenants made and the
indemnities stated in this Lease are not personal to the Landlord initially
named in this Lease, and the benefits under this Lease may be assigned to any
successor Landlord hereunder, which successor Landlord may proceed directly
against Tenant to recover pursuant to this Lease. Tenant, at its expense, may
institute appropriate legal proceedings with respect to environmental matters of
the type specified in this paragraph 26(c) or any Lien for such environmental
matters, not involving Landlord or its Mortgagee as a defendant (unless Landlord
or its Mortgagee is the alleged cause of the damage), conducted in good faith
and with due diligence, provided that such proceedings shall not in any way
impair the interests of Landlord or Mortgagee under this Lease or contravene the
provisions of any Mortgage. Counsel to Tenant in such proceedings shall be
reasonably approved by Landlord if Landlord is a defendant in the same
proceeding. Landlord shall have the right to appoint co-counsel, which
co-counsel will cooperate with Tenant’s counsel in such proceedings. The fees
and expenses of such co-counsel shall be paid by Landlord, unless such
co-counsel are appointed because the interests of Landlord and Tenant in such
proceedings, in such counsel’s opinion, are or have become adverse, or Tenant or
Tenant’s counsel is not conducting such proceedings in good faith or with due
diligence.

(d) Tenant, upon two (2) Business Days’ prior notice shall permit such Persons
as Landlord or any assignee of Landlord may designate and (unless an Event of
Default has occurred and is continuing) approved by Tenant, which approval shall
not be unreasonably withheld or delayed (“Site Reviewers”), to visit the
Premises from time to time (but not more frequently than one (1) time per
calendar year during the Term, unless either: (i) reasonable cause exists
therefor (as defined below), or (ii) an Event of Default shall be continuing)
and perform environmental site investigations and assessments (“Site
Assessments”) on the Premises for the purpose of determining whether there
exists on the Premises any environmental condition

 

49



--------------------------------------------------------------------------------

which may result in any liability, cost or expense to Landlord or any other
owner or occupier of the Premises. For purposes of the foregoing, “reasonable
cause” shall mean that any of the following have occurred with respect to the
Premises: (x) written notice of action by a governmental authority under
Environmental Laws shall have been received by Landlord or Tenant, (y) a third
party claim relating to Hazardous Materials shall have been filed against the
Premises, or (z) or Landlord shall propose to enter into a sale or financing of
the Premises. Any such Site Assessments shall be non-intrusive; provided, that
if any such non-intrusive Site Assessment reveals, or a governmental authority
or third party claimant alleges in writing, that the Premises are subject to
contamination by Hazardous Materials (for clarity, not including Hazardous
Materials which are being properly stored and/or handled at the Premises), then
such Site Assessments may include both above and below the ground testing for
environmental damage or the presence of Hazardous Material on the Premises and
such other tests on the Premises as may be necessary to conduct the Site
Assessments in the reasonable opinion of the Site Reviewers (but only to the
extent warranted by such investigation or other action described above), but any
such Site Assessments shall be performed in accordance with the terms of
paragraph 18 above. Tenant shall supply to the Site Reviewers such historical
and operational information regarding the Premises as may be reasonably
requested by the Site Reviewers to facilitate the Site Assessments (other than
information previously supplied in writing to Landlord by Tenant) and shall make
available for meetings with the Site Reviewers appropriate personnel having
knowledge of such matters. The cost of performing and reporting all Site
Assessments shall be paid by Landlord unless an Event of Default has occurred
and is continuing or unless the Site Reviewers discover an environmental
condition causing the Premises not to be in compliance with applicable
Environmental Laws, in either of which events such cost will be paid by Tenant
within ten (10) calendar days after demand by Landlord with interest to accrue
at the Overdue Rate. Landlord, promptly after written request by Tenant and
payment by Tenant to the extent required as aforesaid, shall deliver to Tenant
copies of reports, summaries or other compilations of the results of such Site
Assessments. Tenant’s sole remedy for Landlord’s breach of the preceding
sentence shall be a mandatory injunction, and not a termination of this Lease or
a withholding or reduction of Rent. Landlord shall maintain the confidentiality
of any Site Assessments in accordance with the terms of paragraph 18 above.
Neither Landlord nor the Site Reviewers shall damage the Premises or any
Tenant’s Property in connection with any entry onto the Premises pursuant to
this paragraph 26(d).

(e) Tenant shall notify Landlord in writing, promptly upon Tenant’s learning
thereof, of any:

(i) notice or Claim to the effect that Tenant is or may be liable to any Person
as a result of the release or threatened release of any Hazardous Material into
the environment from the Premises;

(ii) notice that Tenant is subject to investigation by any governmental
authority evaluating whether any remedial action is needed to respond to the
release or threatened release of any Hazardous Material into the environment
from the Premises;

(iii) notice that the Premises are subject to an environmental Lien; and

 

50



--------------------------------------------------------------------------------

(iv) notice of violation to Tenant or knowledge by Tenant of a condition which
might reasonably result in a notice of violation of any applicable Environmental
Law that could, in either case, have a material adverse effect upon the
Premises.

(f) Tenant acknowledges that, as of the date hereof, two (2) underground storage
tanks are located at the Property Chicago, as more fully described in the
Environmental Report relating to the Property Chicago. Tenant represents that,
to Tenant’s knowledge, such underground storage tanks located at the Property
Chicago have heretofore been filled with sand and abandoned in place, and such
underground storage tanks are no longer in use or operation by Tenant. Tenant
agrees that in no manner, expressed or implied, shall Landlord have any
responsibility for such underground tanks. Tenant hereby agrees to indemnify,
defend and hold harmless Landlord from any and all claims and damages in any way
relating to such underground tanks, including claims and damages from subsurface
and groundwater conditions relating to the underground tanks. Such indemnity
shall survive the termination of this Lease.

(g) Tenant agrees to (i) continue to implement the asbestos operation and
maintenance programs currently in effect at Property Federalsburg, Property
Dallas, Property Urbana, and (ii) develop and implement an asbestos operation
and maintenance program reasonably consistent with those maintained by Tenant at
Property Federalsburg, Property Dallas and Property Urbana at Property Augusta
within 30 days of the Commencement Date.

 

27. FINANCING/LEASEHOLD MORTGAGE/SECURITY INTERESTS IN TENANT’S PROPERTY

(a) Landlord may assign this Lease to any Person which acquires Landlord’s
interest in the Premises, including any Mortgagee. Tenant shall execute,
acknowledge and deliver any documents reasonably requested by Landlord, any such
transferee, or Mortgagee relating to such assignment of the Lease by Landlord or
the Mortgage financing, so long as such documents do not adversely affect the
significant rights, obligations or liabilities of the parties hereunder.

(b) If Landlord proposes to refinance any Mortgage, Tenant shall cooperate in
the process, and shall negotiate in good faith any request made by a prospective
Mortgagee for changes or modifications to this Lease, and shall not unreasonably
withhold its consent to any such proposed change or modification so long as such
proposed change or modification does not adversely affect any significant right
of Tenant under this Lease, shorten any notice or cure period to which Tenant is
entitled, increase Tenant’s obligations under this Lease or otherwise adversely
affect Tenant and, during the last twenty-four (24) months of the term of any
Mortgage held by Mortgagee, Landlord may exhibit the Premises to prospective
mortgagees, and permit such potential mortgagee to examine all materials and
records which shall be customary for a mortgagee’s inspection, subject at all
times to the right of entry provisions of paragraph 18 and the confidentiality
requirements set forth in this Lease. Landlord shall reimburse Tenant for
Tenant’s reasonable costs and expenses in connection with any modification of
the Lease pursuant to this paragraph 27(b). Tenant agrees to execute,
acknowledge and deliver documents reasonably requested by the prospective
Mortgagee (such as a consent to the financing (without encumbering Tenant’s
assets), a consent to assignment of lease, and a subordination, non-disturbance
and attornment agreement meeting the standards set forth in paragraph 17)
customary for tenants to sign in connection with mortgage loans to their
landlords, so long as

 

51



--------------------------------------------------------------------------------

such documents are in form then customary among institutional lenders and the
same do not adversely affect the significant rights, obligations or liabilities
of the parties hereunder.

(c) On request of Landlord, Tenant agrees to provide any Mortgagee or
prospective Mortgagee the information to which Landlord is entitled hereunder.
If any such information is non-public each party requesting such information
shall sign a confidentiality agreement in form and substance satisfactory to
Tenant prior to such Mortgagee’s or prospective Mortgagee’s receiving such
information.

(d) Notwithstanding anything in this Lease to the contrary:

(i) Consent. Landlord specifically consents to the execution, delivery and
recordation of the mortgage or deed of trust (or other Leasehold Mortgage) on
Tenant’s leasehold interest in favor of a Permitted Leasehold Mortgagee and the
encumbering of Tenant’s interest in this Lease; and further agrees that such
execution, delivery and recordation shall not be deemed to be a default pursuant
to the terms of this Lease.

(ii) Notices and Demands. No notice of default, event of default or termination
given by Landlord to Tenant shall be deemed to have been duly given unless and
until a copy of the notice has been served on a Permitted Leasehold Mortgagee in
the manner specified in paragraph 19, provided that Tenant agrees that it will
provide one Person for any Permitted Leasehold Mortgagee or an agent for a group
of Permitted Leasehold Mortgagees, and Landlord shall have no obligation to
furnish a notice to any other Person in connection with a Leasehold Mortgage.

(iii) Right to Cure. Subject to paragraph 19 above, any Permitted Leasehold
Mortgagee shall have the right, but not the obligation, to perform any term,
covenant, condition or agreement and to remedy any default or Event of Default
by the Tenant under this Lease, and Landlord shall accept such performance by
the Permitted Leasehold Mortgagee with the same force and effect as if performed
by the Tenant; provided, however, that such cure right may not be exercised by
the Permitted Leasehold Mortgagee more than two (2) times in any twelve month
period or more than seven (7) times over the Term. Except in the case of the
failure to pay Rent, the Permitted Leasehold Mortgagee shall have a period which
shall extend three (3) Business Days beyond the cure period given to the Tenant
under this Lease within which to remedy any default of the Tenant hereunder or
cause such default to be remedied. Landlord hereby authorizes the Permitted
Leasehold Mortgagee to enter upon the Premises to effect the cure of a default
by the Tenant. If there is a restraint that precludes the Permitted Leasehold
Mortgagee from taking any action hereunder or otherwise (such as a judicial
order or administrative order, including, an automatic stay), the running of the
applicable grace periods shall be tolled for a period not to exceed twenty
(20) calendar days. The Permitted Leasehold Mortgagee’s failure to cure any
default or Event of Default by the Tenant which cannot be cured by the Permitted
Leasehold Mortgagee because it is personal to Tenant shall not prohibit the
Permitted Leasehold Mortgagee from exercising its rights under subparagraph
(vi). For the purposes of this Lease, defaults deemed to be “personal” to Tenant
shall include (i) the failure to deliver books and records (including financial
statements and balance sheets), and (ii) the bankruptcy or reorganization of
Tenant. Defaults deemed to be not “personal” to Tenant shall include
(x) Tenant’s obligations regarding the condition of the Premises, including
Tenant’s obligations to maintain or repair the Premises and (y) Tenant’s
obligations to comply with laws, including Environmental Laws.

 

52



--------------------------------------------------------------------------------

(iv) Certain Defaults. In the event a default by the Tenant occurs in the
performance or observance of any non-monetary term, covenant, condition or
agreement on the Tenant’s part to be performed under this Lease which cannot
practicably be cured by the Permitted Leasehold Mortgagee without taking
possession of the Premises, or if such non-monetary default is of such a nature
that the same is not susceptible of being cured by the Permitted Leasehold
Mortgagee because it is personal to Tenant, then Landlord shall not serve a
notice of election to terminate this Lease or Tenant’s right of possession
pursuant to the terms hereof, or otherwise terminate the leasehold estate or any
other estate, right, title or interest of the Tenant hereunder by reason of such
default without allowing the Permitted Leasehold Mortgagee reasonable time (not
to exceed one hundred eighty (180) calendar days from the date on which notice
is received by the Permitted Leasehold Mortgagee) within which:

a) In the case of a default which cannot practically be cured by the Permitted
Leasehold Mortgagee without taking possession of the Premises, to obtain
possession of the Premises as mortgagee (through the appointment of a receiver
or otherwise), and, upon obtaining possession, to commence promptly and
diligently prosecute to completion such action as may be necessary to cure such
default; and

b) In the case of a default which cannot be cured by the Permitted Leasehold
Mortgagee because it is personal to Tenant, to commence promptly and diligently
prosecute to completion foreclosure proceedings or to acquire the Tenant’s
estate hereunder, either in its own name or through a nominee, by assignment in
lieu of foreclosure.

(v) The Permitted Leasehold Mortgagee shall not be required to continue to
proceed to obtain possession, or to continue in possession as mortgagee, of the
Premises pursuant to clause (iv)(a) above, or to continue to prosecute
foreclosure proceedings pursuant to clause (iv)(b) above, if and when such
default shall be cured. If the Permitted Leasehold Mortgagee, or its nominee, or
a purchaser at a foreclosure sale, shall acquire title to the Tenant’s leasehold
estate hereunder, and shall cure all defaults of the Tenant hereunder (except
with respect to such defaults that cannot be cured by Permitted Leasehold
Mortgagee because they are personal to Tenant) which are reasonably susceptible
of being cured by the Permitted Leasehold Mortgagee, or by such nominee or
purchaser, as the case may be, then the defaults of any prior holder of the
Tenant’s leasehold estate or any other estate, right, title or interest
hereunder which are not susceptible of being cured by the Permitted Leasehold
Mortgagee because they are personal to Tenant (or by such nominee or purchaser)
shall no longer be deemed to be defaults hereunder.

(vi) The Permitted Leasehold Mortgagee’s Rights Under the Leasehold Mortgage. In
the event a default under the Leasehold Mortgage shall have occurred, the
Permitted Leasehold Mortgagee may exercise with respect to the Premises any
right, power or remedy afforded to it which is not in conflict with any of the
provisions of this Lease; including the right to exercise its foreclosure
remedies contained in the Leasehold Mortgage, to take over the Tenant’s interest
as tenant under this Lease, and/or to realize on the stock of Tenant and/or any
of Tenant’s Affiliates.

 

53



--------------------------------------------------------------------------------

(vii) Assignment. If a Permitted Leasehold Mortgagee forecloses upon or
otherwise acquires all or part of the Tenant’s leasehold interest and/or the
equity interests in Tenant, the transfer to such Permitted Leasehold Mortgagee
or to any third party designated by Permitted Leasehold Mortgagee shall not
require Landlord’s consent provided that, in the case of a transfer to a third
party designee, such third party designee shall have a Credit Rating meeting the
Investment Grade Criteria at the time of such acquisition, and at least five
(5) years demonstrated experience acceptable to Landlord and Mortgagee in
managing and operating similar properties and operations as Tenant’s.

(viii) Successors and Assigns. The provisions of this paragraph 27(d) shall
inure to the benefit of the permitted successors and/or assigns of the Permitted
Leasehold Mortgagee, provided in each case such successors and/or assigns are
Permitted Leasehold Mortgagees.

(ix) Further Assurances. In the event that Tenant proposes to enter into a
Leasehold Mortgage, Landlord shall reasonably and diligently cooperate with
Tenant and the Permitted Leasehold Mortgagee thereunder in providing reasonable
and customary written additional assurances to such Permitted Leasehold
Mortgagee that such Permitted Leasehold Mortgagee’s rights and interests under
this Lease will not be subject to interference or disturbance (which may
include, without limitation, rights in favor of such Permitted Leasehold
Mortgagee to enter into a new lease with Landlord upon substantially the same
terms as this Lease in the event of a termination of this Lease or rejection of
this Lease due to a bankruptcy of Tenant).

(x) Notwithstanding anything to the contrary contained in this Lease, Tenant
shall have the right, from time to time and at any time, to pledge, mortgage,
assign, convey or grant security interests in all or any part of Tenant’s
Property at any Site to any Person (a “Tenant’s Property Security Party”) for
purposes of evidencing and/or securing any financing of Tenant or its
Affiliates. Landlord acknowledges that, as of the date of this Lease, certain of
Tenant’s Property may be subject to security interests in favor of Tenant’s
existing lenders (including the lender(s) or agent(s) therefor under Tenant’s
First Lien Debt and/or Tenant’s Second Lien Debt), and that the grantee of any
such currently existing security interests shall constitute a Tenant’s Property
Security Party for purposes hereof. Any Tenant’s Property Security Party shall
have the right to exercise its rights and/or remedies with respect to Tenant’s
Property without the consent of Landlord. Further, in the event of a termination
of this Lease by reason of an Event of Default (or Tenant’s right of possession
hereunder) or any rejection of this Lease by Tenant in a bankruptcy of Tenant,
Landlord shall permit a Tenant’s Property Security Party to enter the Premises
for a reasonable period of time after such termination or rejection (as
applicable) for purposes of removing from the applicable Site the Tenant’s
Property in which such Tenant’s Property Security Party has a security interest.
Landlord agrees, from time to time, to execute and deliver to Tenant or any
Tenant’s Property Security Party (and to cause any Mortgagee of Landlord to
execute and deliver), such reasonable and customary documents as any Tenant’s
Property Security Party may require in order to evidence and/or secure the
foregoing rights.

 

54



--------------------------------------------------------------------------------

28. MISCELLANEOUS PROVISIONS

(a) This Lease and all of the covenants and provisions hereof shall inure to the
benefit of, and be binding upon, the parties hereto and the heirs, personal
representatives, successors and permitted assigns of the parties.

(b) The titles and headings appearing in this Lease are for reference only and
shall not be considered a part of this Lease or in any way to modify, amend or
affect the provisions thereof.

(c) This Lease contains the complete agreement of the parties with reference to
the leasing of the Premises, and may not be amended except by an instrument in
writing signed by Landlord and Tenant.

(d) Any provision or provisions of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof, and the remaining provisions hereof shall nevertheless remain in full
force and effect.

(e) This Lease may be executed in one or more counterparts, and may be signed by
each party on a separate counterpart, each of which, taken together, shall be an
original, and all of which shall constitute one and same instrument.

(f) The term “Landlord” as used in this Lease shall mean only the owner or
owners at the time in question of the Premises and in the event of any transfer
of such title or interest, Landlord named in this Lease (and in case of any
subsequent transfers, then the grantor) shall be relieved from and after the
date of such transfer of all liability as respects Landlord’s obligations
thereafter to be performed hereunder, provided that any funds in the hands of
Landlord or the then grantor at the time of such transfer, in which Tenant has
an interest, shall be delivered to the grantee. The obligations contained in
this Lease to be performed by Landlord shall, subject as aforesaid, be binding
on Landlord’s successors and assigns, only during their respective periods of
ownership. If at any time during the Term of this Lease, the Landlord hereunder
consists of more than one Person (whether as a result of a sale or transfer of
fewer than all of the Sites by Landlord or otherwise), then the obligations and
liabilities of all such Persons which comprise the Landlord hereunder shall be
joint and several, and a single Person shall be appointed by Landlord to act on
behalf of the Landlord hereunder (including for purposes of granting any
approvals or consents contemplated or required hereunder) (a “Landlord
Representative”), and Landlord shall provide written notice of the identity of
such Landlord Representative to Tenant. In such event, wherever approval,
consent, notice or delivery is required to be made by Landlord, such approval,
consent, notice or delivery shall be effective and binding upon each of the
Persons which comprise the Landlord if executed on behalf of the Landlord
Representative; provided, however, upon Tenant’s request, a representative of
each Person which comprises the Landlord shall execute such approval, consent,
notice or delivery. Furthermore, if the Landlord consists of more than one
Person, in each case where the Landlord under this Lease is required to perform
any duties or obligations under this Lease, the performance of such duties and
obligations by any Person which then comprises the Landlord under this Lease
shall be deemed to satisfy such duties and obligations, regardless of whether
each and every Person which comprises the Landlord performs the same.

 

55



--------------------------------------------------------------------------------

(g) For all issues which are Site specific, this Lease shall be governed by and
construed and enforced in accordance with and subject to the laws of the state
where the Site is located, and for all issues which are not Site specific, the
internal laws, without regard to conflicts of laws, of the State of Illinois
shall govern.

(h) Any Claim based on or in respect of any liability of Landlord under this
Lease shall be enforced only against the Premises and not against any other
assets, properties or funds of (1) Landlord or any director, officer, member,
shareholder, general partner, limited partner, or direct or indirect member,
partner, employee or agent of Landlord or any of its members (or any legal
representative, heir, estate, successor or assign of any thereof), and (2) any
predecessor or successor partnership, corporation or limited liability company
(or other entity) of Landlord or any of its members, either directly or through
Landlord or its predecessor or successor partnership, corporation of limited
liability company (or other Person) of Landlord or its general partners, and
(3) any other Person.

(i) Without the written approval of Landlord and Tenant, no Person other than
Landlord (including its direct and indirect partners or members), Mortgagee,
Tenant and their respective successors and assigns shall have any rights under
this Lease.

(j) There shall be no merger of the leasehold estate created hereby by reason of
the fact that the same Person may own directly or indirectly, (1) the leasehold
estate created hereby or any interest in this Lease or such leasehold estate and
(2) the fee estate in the Premises. Notwithstanding any such combined ownership,
this Lease shall continue in full force and effect until terminated by an
instrument executed by both Landlord and Tenant.

(k) Whenever in this Lease either party is required to take an action within a
particular time period, delays caused by acts of God, war, major Casualty,
strike, labor shortage or other cause beyond the reasonable control of such
party shall not be counted in determining the time in which such performance
must be completed (except in the case of the obligation to pay money) so long as
such party shall, promptly after becoming aware of the commencement of such
delay, shall give the other party notice thereof and estimating the duration
thereof.

(l) Landlord and Tenant each represent that they have dealt with no broker,
finder or other Person who could legally charge a commission in connection with
Landlord’s acquisition of the Land or with the Lease; provided, however,
Landlord and Tenant acknowledge and agree that Landlord was introduced to the
transaction by Patriot Capital Advisors, LLC which will be compensated by Tenant
at closing.

(m) The parties hereto specifically acknowledge and agree that, notwithstanding
any other provision contained in this Lease, it is the intent of the parties
that their relationship hereunder is and shall at all times be that of landlord
and tenant, and not that of partners, joint venturers, lender and borrower, or
any other relationship other than that of a landlord and tenant.

(n) The parties hereto specifically acknowledge and agree that time is of the
essence with regard to all obligations under this Lease.

(o) TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING, AND WITH RESPECT TO ANY CLAIM
ASSERTED IN ANY SUCH

 

56



--------------------------------------------------------------------------------

ACTION OR PROCEEDING, BROUGHT BY EITHER OF THE PARTIES AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
ANY CLAIM OF INJURY OR DAMAGE, OR ANY EMERGENCY OR OTHER STATUTORY REMEDY WITH
RESPECT THERETO.

(p) Not only are the Tenant’s obligations under this Lease joint and several,
wherever notice or delivery of a certificate is required to be made by Tenant or
a specified officer or representative of Tenant, such notice or certificate
shall be effective and binding upon each of Solo Cup Operating Corporation, SF
Holdings Group, Inc., and Solo Cup Company if executed by an officer or
representative of any one of Solo Cup Operating Corporation, SF Holdings Group,
Inc., or Solo Cup Company; provided, however, upon Landlord’s request, an
officer or representative of each of Solo Cup Operating Corporation, SF Holdings
Group, Inc., and Solo Cup Company shall execute such notice or certificate.
Furthermore, in each case where the Tenant under this Lease is required to
perform any duties or obligations under this Lease, the performance or
satisfaction of such duties and obligations by any Person which then comprises
the Tenant under this Lease shall be deemed to satisfy such duties and
obligations, regardless of whether each and every Person which comprises the
Tenant performs the same.

 

29. PURCHASE PROCEDURE

(a) In the event of the purchase of the Premises or any Site by Tenant pursuant
to paragraph 14, 30 or 32 of this Lease, Landlord need not transfer and convey
to Tenant or its designee any better title thereto than that which was
transferred and conveyed to Landlord, and Tenant (or its designee) shall accept
such title, subject, however, to all Liens, exceptions and restrictions on,
against or relating to the Premises or such Site and to all applicable laws, but
free of the Lien of and security interest created by any and all Mortgages
(unless expressly assumed by Tenant) and Liens, exceptions and restrictions on,
against or relating to any of the Premises or such Site which have been created
by or resulted from acts of Landlord, Landlord’s Mortgagee or any Person
lawfully acting by or through either of them, unless the same were created with
the consent of Tenant or as a result of a default by Tenant under this Lease or
are otherwise the responsibility of the Tenant hereunder. Execution by Tenant of
a consent to financing and a nondisturbance agreement pursuant to paragraph 27
shall not constitute the consent of Tenant to a mortgage or other Lien securing
such financing for purposes of this paragraph 29.

(b) Upon the date fixed for any such purchase of the Premises or any Site
pursuant to paragraph 14, 30, or 32 of this Lease, Tenant shall pay to Landlord
or to any Person to whom Landlord directs payment, at Landlord’s address set
forth above, or at any other place designated by Landlord in writing, the
applicable purchase price therefor specified herein, in federal or other
immediately available funds which at the time of such payment shall be legal
tender for the payment of public or private debts in the United States of
America, less any credits of the net awards or net proceeds allowed against the
applicable purchase price pursuant to the provisions of paragraph 14, and
Landlord shall concurrently deliver to Tenant or (if Landlord is so directed in
writing by Tenant) to Tenant’s nominee or designee: (i) a special or limited
warranty deed (or local equivalent) which describes any of the Premises, or such
Site, as applicable, then being sold to Tenant and conveys and transfers the
title thereto which is described in paragraph 29(a); (ii) such other instruments
as shall be necessary to transfer to Tenant or its designee any other

 

57



--------------------------------------------------------------------------------

property (or rights to any net proceeds or net award not yet received by
Landlord, if applicable) then required to be transferred or sold by Landlord
pursuant to this Lease, including a bill of sale, assignment of leases,
assignment of intangibles and other documents of transfer similar to those
delivered to Landlord in connection with its acquisition of the Premises and
such other reasonable documents as may be necessary or proper for the issuance
of title insurance; and (iii) any net award or net proceeds received by
Landlord, if applicable, not credited to Tenant against the applicable purchase
price and required to be delivered by Landlord to Tenant pursuant to this Lease.
Any closing of the purchase of the Premises or any Site may, at the election of
either party, be effected through a customary “New York Style” closing escrow
established with a nationally recognized title insurance company reasonably
acceptable to Tenant. Additionally, Landlord and Tenant shall execute an
amendment to this Lease to reflect any change in the Premises and Rent rendered
necessary as a result of such purchase. Tenant shall pay all charges incident to
such conveyance and transfer, including Landlord’s counsel fees, escrow fees,
recording fees, title insurance premiums and all applicable federal, state and
local real estate transfer taxes or deed stamps which may be incurred or imposed
by reason of such conveyance and transfer and/or by reason of the delivery of
said deed and other instruments. Only upon the completion of Tenant’s (or, in
the case of an EAP Sale, the relevant third party’s) purchase of all of the
Premises, including all Sites, but not prior thereto, this Lease and all
obligations hereunder shall terminate (including the obligations to pay Rent)
pursuant to this paragraph 29, except any obligations and liabilities of Tenant,
actual or contingent, under this Lease, which (a) arose on or prior to such date
or purchase or (b) survive termination of this Lease. In the event that the
completion of such purchase shall be delayed other than through the sole fault
of Landlord, then the applicable purchase price payable by Tenant upon the
purchase of the Premises or any Site pursuant to any provisions of this Lease
shall, at Landlord’s sole option, be determined as of the actual date of such
purchase by Tenant, provided that Tenant shall have paid to Landlord all Rent
due and payable hereunder to and including such date. Any prepaid Fixed Rent or
other prepaid sums paid to Landlord shall be prorated as of the date the
purchase is completed, and the prorated unapplied balance shall be deducted from
the applicable purchase price due to Landlord.

(c) No apportionment of any Impositions shall be made upon such purchase, Tenant
being liable for payment thereof during the Term as Tenant and being liable
thereafter as owner.

(d) In the event of the purchase of the Premises or any Site by Tenant pursuant
to any provision of this Lease, Tenant shall, on the date of the closing of such
purchase, pay to Landlord (in addition to payment of the applicable purchase
price) all Rent and other sums then due and owing by Tenant to Landlord
hereunder relating to the property purchased through the date of the closing of
such purchase.

 

30. ECONOMIC ABANDONMENT

(a) During the Term and subject to the limitations set forth herein, if one or
more of the Sites becomes uneconomical or unsuitable for continued use in
Tenant’s business as determined by Tenant, Tenant may seek to terminate the
Lease with respect to the uneconomical Site or Sites (such Site, including the
Improvements thereon, being herein called the “EAP”) in accordance with the
provisions of this paragraph 30. From time to time during the Term and provided
no Event of Default has occurred and is continuing, if Tenant shall determine in
good faith and deliver to Landlord a certificate signed by an authorized officer
of Tenant certifying that (i) an EAP is uneconomical or unsuitable for continued
use and occupancy by Tenant in

 

58



--------------------------------------------------------------------------------

Tenant’s business at such EAP is no longer consistent with either the business
operation or business strategy of Tenant, and (ii) Tenant has determined to
abandon the use at such EAP, then Tenant may give Landlord not less than 90
calendar days prior written notice (“EAP Notice”) that Tenant intends to either
(i) substitute a like kind property for the EAP in accordance with the
provisions of subparagraph 30(b) below (herein “EAP Substitution”), or
(ii) arrange a sale of the EAP (herein, “EAP Sale”) in accordance with the
provisions of subparagraph 30(c) below. The EAP Notice shall specify whether an
EAP Substitution or EAP Sale (but not both) is intended for each EAP.

(b) In the case of an EAP Substitution, (i) Tenant shall identify and notify
Landlord in writing of a substitute property (including the land, equipment,
buildings and improvements, collectively, the “Substitute Parcel”), which
Substitute Parcel must have a fair market value as determined by an independent
appraisal report prepared by an independent appraiser approved by Landlord, such
approval not to be unreasonably withheld, conditioned or delayed, (herein
“Appraisal Report”), equal to or greater than the Calculated Site Price for such
EAP, (ii) the condition of title and the environmental condition for the
Substitute Parcel must be satisfactory to Landlord, and (iii) upon completion of
a substitution, the Substitute Parcel will be owned by Landlord and be
encumbered by this Lease and title to the EAP will pass to Tenant or its
designee in accordance with paragraph 29 above. As of the date of substitution,
the Substitute Parcel (1) must have a useful life no less than the EAP as of the
date of substitution, (2) must be occupied and in current use by Tenant, or will
be as of the date of the EAP Substitution (subject, in each case, to the
performance of any improvements and/or alterations necessary for Tenant’s
business thereat, and other reasonable start-up procedures), at a location in
the United States, and (3) be otherwise acceptable to Landlord. Such Substitute
Parcel will be substituted for the EAP (which is the subject of such EAP Notice)
subject to and in accordance with the requirements set forth below.

Tenant may not elect to substitute a Substitute Parcel for the EAP which is the
subject of such EAP Notice unless Tenant provides to Landlord:

(i) an Appraisal Report indicating that the fair market value of the Substitute
Parcel is equal to or greater than the Calculated Site Price for such EAP, and
that the utility and remaining useful life of the Substitute Parcel are not less
than utility and remaining useful life of the EAP being substituted immediately
prior to such substitution, and is not in a state or locality having franchise,
income, transfer or other taxes which Landlord will be required to pay as a
result of the proposed EAP Substitution that are greater than those payable in
the jurisdiction in which the EAP sought to be substituted is located and which
are not paid or payable by Tenant hereunder, unless Tenant agrees to make
Landlord whole for Landlord’s payments of such amounts;

(ii) a special or limited warranty deed, in form and substance reasonably
acceptable to Landlord (the “Substitution Deed”), duly executed and acknowledged
by Tenant or the then-title holder, conveying to Landlord good and marketable
fee simple title to the land, equipment, buildings and improvements comprising
the Substitute Parcel, subject only to encumbrances approved by Landlord in its
sole discretion;

(iii) an amendment to this Lease, duly executed by Tenant providing for the
lease of the Substitute Parcel by Landlord to Tenant upon all of the same terms
and conditions

 

59



--------------------------------------------------------------------------------

set forth in this Lease (including the amount of Fixed Rent) for the then
remaining Term of this Lease and amending, as required, the Exhibits to this
Lease;

(iv) a Memorandum of Lease amendment and any assignment thereof with respect to
the lease amendment described in clause (iii) above, duly executed and
acknowledged by Tenant and in proper form for recording;

(v) an opinion(s) of counsel, which counsel and opinions must be reasonably
satisfactory to Landlord in its sole discretion, confirming the continued
validity and enforceability of any amendments to the Lease and confirming that
Tenant has all necessary authority and has obtained all consents (excluding from
Landlord or its Mortgagee) necessary to replace such EAP with the Substitute
Parcel, that the documents delivered to effect such substitution have been duly
authorized and validly executed by Tenant and constitute the legal, valid and
binding obligations of Tenant, enforceable against Tenant in accordance with
their respective terms, subject to customary carve-outs, which opinion shall be
in a form and substance satisfactory to Landlord in its sole discretion;

(vi) endorsements reasonably satisfactory to Landlord to Landlord’s title
insurance policies or new policies insuring Landlord’s and title and interest in
and to such Substitute Parcel in an amount at least equal to the fair market
value thereto as determined by the Appraisal Report, together with such
endorsements to such title policies as Landlord may require, subject only to
such items as shall have been approved in writing by Landlord in its sole
discretion;

(vii) an ALTA “as-built” survey (in paper and electronic form, if available) of
the Substitute Parcel prepared by a licensed surveyor and reasonably acceptable
to Landlord, certified to Landlord and the title insurance company issuing the
endorsements or policies required under the immediately preceding clause (vi);

(viii) an environmental site assessment with respect to the Substitute Parcel by
a firm acceptable to Landlord, indicating that the Substitute Parcel is in
compliance with the Environmental Laws, and is otherwise reasonably satisfactory
to Landlord or, if the Premises are then covered by an environmental insurance
policy, a binder to such policy including the Substitute Parcel within the
coverage of such environmental insurance policy, in a form acceptable to
Landlord;

(ix) receipt of sufficient funds to pay any and all transfer taxes, recording
fees, mortgage recording taxes, transfer or application fees and similar charges
and all of Landlord’s and Mortgagee’s costs, fees and expenses (including
attorney’s fees, due diligence costs, and title insurance premiums and charges)
incurred in connection with such substitution;

(x) an opinion of tax counsel selected by Landlord and reasonably acceptable to
Tenant confirming that such substitution constitutes a tax-free exchange to
Landlord (without recognition of boot, other than and specifically excluding the
substitution fee set forth in clause (ix) above) and shall not cause this Lease
to fail to be a true lease for federal income tax purposes or otherwise cause
Landlord to suffer or incur any material adverse tax consequences as a result of
the substitution of the Substitute Parcel;

 

60



--------------------------------------------------------------------------------

(xi) a covenant and undertaking (“EAP Undertaking”) from Tenant, in form
acceptable to Landlord, pursuant to which Tenant (1) represents and warrants
that Tenant is permanently abandoning such EAP, (2) covenants to vacate such EAP
within three (3) months of Landlord’s approval of such EAP Substitution,
(3) covenants not to reopen such EAP or otherwise utilize such EAP within five
(5) years of the date of substitution, and (4) acknowledges and agrees that a
breach or violation of such EAP Undertaking shall be an immediate Event of
Default under this Lease; and

(xii) such other documents or instruments (similar to those mutually provided
upon the execution of this Lease), including, without limitation, insurance
certificates as Landlord may reasonably request to insure the continued validity
and enforceability of this Lease, as amended.

In the event that clause (x) above cannot be satisfied because the substitution
is not a tax-free exchange to Landlord or results in a reduction, denial or
deferral of any or all of the tax deductions otherwise available to Landlord,
Tenant nevertheless will be permitted to substitute a Substitute Parcel for the
EAP, provided that on the date of the closing of such substitution Tenant pays
to Landlord an amount, in addition to all other amounts then due and payable
hereunder, which on an after-tax basis makes Landlord whole for the tax
liability resulting from such substitution and/or the loss, reduction or
deferral of tax deduction resulting from such substitution.

The parties agree that an EAP Substitution may be effected by substituting one
or more Sites for a single Substitution Parcel, or by substituting a single Site
for one or more Substitution Parcels, or by substituting multiple Sites for
multiple Substitution Parcels (i.e., an EAP Substitution need not consist of a
substitution of a single Site for a single Substitution Parcel), as long as the
criteria set forth in this paragraph 30(b) are collectively satisfied with
respect to all such Sites and all such Substitution Parcels which are the
subject of the applicable EAP Substitution.

(c) In the case of an EAP Sale, Tenant must arrange the sale of the EAP on
behalf of Landlord (i) for a price not less than the Calculated Site Price for
such EAP and (ii) otherwise in accordance with purchase procedures set forth in
paragraph 29. Upon the sale of the EAP, Tenant shall deliver a EAP Undertaking
to Landlord for such EAP and Fixed Rent for the remainder of the Lease shall be
reduced by the amount of the Site percentage for such EAP set forth on Exhibit
G. If Landlord elects not to accept an EAP Sale, the Lease with respect to such
EAP will terminate and Fixed Rent for the remainder of the Lease shall be
reduced by the amount of the Site percentage for such EAP set forth on Exhibit
G.

(d) Notwithstanding the foregoing, during the Term Tenant shall not be permitted
to: (i) arrange more than two (2) EAP Sales, or (ii) arrange EAP Sales having an
aggregate value of more than $30,000,000 (based upon the Calculated Site Prices
for the EAP(s) being sold). There shall be no limitation, however, on the number
or value of EAP Substitutions which may be undertaken or effected by Tenant
during the Term.

(e) Concurrently with an EAP Substitution, EAP Sale, or termination of this
Lease with respect to an EAP (pursuant to paragraph 30(c) above), in addition to
the foregoing, but without duplication, Landlord and Tenant shall execute an
amendment to this Lease to reflect such changes in the Premises, Fixed Rent, and
Exhibits in a form reasonably acceptable to

 

61



--------------------------------------------------------------------------------

Landlord and Tenant. In addition, any EAP Substitution or EAP Sale, as
applicable, shall be conditioned upon (i) receipt of an engineering report for
any Substitute Parcel (in the case of EAP Substitution) in form and substance
satisfactory to Landlord, (ii) rating agency confirmation that any EAP
Substitution will not result in the downgrade, withdrawal or qualification of
any securities secured by the Premises, and (iii) such additional legal opinions
required by any Mortgagee. Tenant shall pay all charges incident to any
transaction pursuant to this paragraph 30, including Landlord’s attorneys’ fees
and expenses together with all prepayment fees and expenses solely with respect
to the applicable Site, including attorneys’ fees and expenses due any
Mortgagee, arising out of such transaction.

 

31. CAPITAL EXPENDITURES

(a) Tenant shall spend or incur on Capital Expenditures (as hereinafter defined)
a minimum of (the “Minimum Capital Expenditures Requirement”): (a) [**] in the
period from the Commencement Date through the end of the 2009 calendar year (the
“Initial Period”) and (b) [**] for each calendar year thereafter, which amount
payable in such calendar years subsequent to the Initial Period shall increase,
but not decrease, annually by the increase (if any) in the Consumer Price Index
over the immediately preceding twelve month period. For purposes hereof, the
term “Capital Expenditures” shall mean, collectively: [**]. Capital Expenditures
shall not include expenditures to the extent the same are incurred for purposes
of: (1) remediating, cleaning up or otherwise disposing of Hazardous Materials
at the Sites, or (2) curing any non-compliance of the Sites with any Legal
Requirements, whether in effect as of the date hereof or subsequently enacted or
amended; provided, however, that any expenditures relating to the alteration of
Tenant’s Property directly used in manufacturing or producing specific
product(s) due to a change in Legal Requirements relating to such products
enacted after the date of this Lease may be included in Capital Expenditures.

 

** Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

62



--------------------------------------------------------------------------------

(b) If Tenant spends or incurs less than the Minimum Capital Expenditures
Requirement for any applicable period, and such shortfall is not cured within
six (6) months after the expiration of such period, then Tenant shall be
required to pay the amount of such shortfall to Landlord in one (1) installment
of Additional Rent due under this Lease, which payment shall be due on the next
Adjustment Date (i.e., July 1) of the applicable calendar year. To the extent
that Tenant spends or incurs more than the Minimum Capital Expenditures
Requirement with respect to any applicable period, then the overage will be
credited against the Minimum Capital Expenditures Requirement for the next
succeeding period(s), until the full amount of such overage is fully exhausted.

(c) Notwithstanding anything to the contrary contained in this paragraph 31, if
following the expiration of the Initial Period Tenant has a Lease Adjusted Debt
to Consolidated EBITDAR ratio of [**] for any trailing twelve month period
(determined in arrears on a calendar-year basis as more fully described below
(the “Capital Expenditures Waiver Test”)), and provides reasonable evidence
thereof to Landlord, the Minimum Capital Expenditures Requirement will be waived
for the applicable calendar year (as provided below). The determination as to
whether Tenant has satisfied the Capital Expenditures Waiver Test shall be made
annually, on a calendar year basis, in arrears, within thirty (30) days after
the date on which Tenant’s annual 10-K report for the immediately preceding
calendar year is filed with the SEC (or Tenant’s then equivalent audited annual
financial statement, if Tenant does not then file a 10-K with the SEC). For
example (but not limitation), the determination as to whether the Capital
Expenditures Waiver Test has been satisfied for calendar year 2011 (and
therefore whether Tenant will be required to spend or incur the Minimum Capital
Expenditures Requirement for calendar year 2011) will be made within thirty
(30) days after Tenant files its 10-K with the SEC for calendar year 2010. From
time to time (but no more than four times during the Term), Landlord agrees to
negotiate with Tenant in good faith Capital Expenditures terms that are more
favorable to Tenant than those set forth in this paragraph 31, as the business
units and operations of Tenant and its Affiliates experience material positive
changes, as determined by Landlord in its sole and absolute discretion.

 

32. REFUSAL RIGHT

(a) So long as no Event of Default then exists (unless, solely for the purposes
of this paragraph 32, such Event of Default is waived in writing by Landlord,
Landlord having no obligation to do so) at any time during the Term, but subject
to the termination as set forth below, in the event Landlord, in its sole
discretion, determines to offer the Premises for sale to one or more third
parties, Tenant shall have the right to purchase the Premises upon the terms and
conditions set forth in this paragraph 32. Landlord shall not sell the Premises
without first complying with this paragraph 32; provided that Tenant shall have
absolutely no right to force or otherwise cause Landlord to offer the Premises
for sale.

(b) During the Term, if Landlord elects to offer the Premises for sale, Landlord
shall notify (“RR Notice”) Tenant in writing of such event. The date such notice
is given is herein called the “RR Notice Date”. The RR Notice shall set forth
the all-cash price (the “RR Price”) at which Landlord intends to offer the
Premises for sale, together with the other material terms and conditions of such
offer (the “RR Offer”), and shall be certified as true and accurate by Landlord.
Tenant shall have no right to determine the RR Price or other terms and
conditions set forth in the RR Offer. Tenant shall have the right, at its
option, exercisable as hereinafter

 

** Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

63



--------------------------------------------------------------------------------

provided, to purchase the Premises in accordance with the terms of paragraph 29
and for the RR Price and on the same terms and conditions set forth in the RR
Offer. Tenant’s right to elect to purchase the Premises pursuant to the RR Offer
shall be in Tenant’s sole discretion and Landlord shall have no right to require
Tenant to purchase the Premises.

(c) Tenant shall exercise its right to purchase the Premises, if at all, by
delivering written notice of such election (“RR Exercise Notice”) to Landlord on
or before the date which is 30 calendar days following the RR Notice Date. If
Tenant delivers a RR Exercise Notice to Tenant, Tenant shall close a purchase of
the Premises on an all-cash basis at the RR Price and on the terms and
conditions set forth in the RR Offer on the day sixty (60) calendar days after
the date on which Tenant delivers the RR Exercise Notice to Landlord (unless
such date is not a Business Day, in which case the closing shall take place on
the first Business Day following such date) or any other earlier date mutually
agreeable to Landlord and Tenant, and otherwise in accordance with paragraph 29
above.

(d) If Tenant does not timely exercise its right with respect to any RR Notice,
Landlord shall have 12 months to sell the Premises to any third party willing to
purchase the Premises upon terms no more favorable to such third party than the
terms offered to Tenant in the RR Offer other than the all-cash price, which
price cannot be less than 95% of the RR Price. In the event of any sale to a
third party in accordance with the requirements of this paragraph 32, upon the
closing of such purchase, Tenant’s right to purchase the Premises pursuant to
this paragraph 32 shall be deemed to automatically expire with respect to the
Premises, and Tenant, at Landlord’s request, shall promptly execute and deliver
to Landlord an instrument releasing and quitclaiming any and all interest Tenant
would otherwise have under this paragraph 32 to the purchaser of the Premises.
If no closing of such purchase occurs within such 12 months, Tenant’s right to
purchase the Premises pursuant to this paragraph 32 shall be reinstated. Should
Landlord desire to enter into an agreement which decreases the all-cash purchase
price for the Premises to an amount less than 95% of the RR Price or is
otherwise more favorable to such third party by providing material economic
terms not offered to Tenant in the respective RR Notice, such as providing
seller financing, then prior to entering into such agreement Landlord shall
provide a new RR Notice to Tenant setting forth and certifying to the terms of
the new RR Offer. Tenant shall have the right to exercise the right to purchase
the Premises as to such new RR Offer in the manner provided in this paragraph
32.

(e) If an Event of Default under this Lease has occurred or is continuing at the
time of the closing date for the sale to Tenant under this paragraph 32,
Landlord may, at Landlord’s option, terminate Tenant’s right and obligation to
purchase the Premises pursuant to this paragraph 32. Tenant’s failure to close
the purchase of the Premises on the closing date shall be an Event of Default
under this Lease.

(f) Landlord shall not accept any unsolicited offers to sell the Premises
without first complying with the provisions of this paragraph 32, if still
applicable, including providing the RR Notice to Tenant and the opportunity for
Tenant to exercise its right to purchase the Premises.

(g) Tenant’s right to purchase the Premises pursuant to this paragraph 32 shall
not apply to: (1) acquisition of the Premises, or any portion thereof, by a
third party in a condemnation proceeding or a conveyance in lieu of
condemnation, (2) any conveyance resulting

 

64



--------------------------------------------------------------------------------

from the foreclosure of a Mortgage or other instrument encumbering the Premises,
or any deed (or transfer or other form of conveyance or assignment) given or
made in lieu of such foreclosure; (3) any transfer by Landlord to any of its
members; (4) any transfer between or among members in Landlord; and (5) any
transfer to an Affiliate of Landlord; provided, however, Tenant’s right to
purchase the Premises under this paragraph 32 shall survive any such conveyance
or transfer under clause (1) to the extent the Premises are not so condemned or
transferred pursuant to a proceeding in lieu thereof, and shall survive any such
conveyance or transfer under clauses (2), (3), (4), and (5).

(h) The Memorandum of Lease to be recorded pursuant to paragraph 24 shall also
memorialize Tenant’s right to purchase the Premises pursuant to this paragraph
32. Subject to the following sentence, Landlord represents and warrants to
Tenant that Tenant’s right to purchase the Premises pursuant to this paragraph
32 shall have priority over and be superior to any Mortgage, and Landlord shall
not permit any Mortgage to be recorded prior to recording the Memorandum of
Lease hereunder. Tenant agrees to subordinate such rights to the extent required
by a Mortgagee upon such Mortgagee’s request, so long as such Mortgagee agrees
to recognize Tenant’s rights under this paragraph 32 provided that no Event of
Default is then continuing.

 

33. STATE SPECIFIC PROVISIONS

a. The following provisions shall apply with respect to any Site located in the
State of Georgia:

(i) The following are added to the definition of Environmental Laws in paragraph
26(b):

“the Georgia Hazardous Site Response Act, O.C.G.A. § 12-8-90 et seq., the
Georgia Comprehensive Solid Waste Management Act, O.C.G.A. § 12-8-20 et seq.,
the Georgia Hazardous Waste Management Act, O.C.G.A. §12-8-60 et seq., the
Georgia Oil Hazardous Material Spills or Releases Act, O.C.G.A § 12-14-1 et.
Seq., the Georgia Water Quality Control Act, O.C.G.A § 12-5-20 et seq., the
Georgia Underground Storage Tank Act, O.C.G.A § 12-13-01 et seq.”

b. The following provisions shall apply with respect to any Site located in the
State of Texas:

(i) TENANT WAIVES ALL RIGHTS UNDER SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS
IT NOW EXISTS, OR AS IT MAY BE INTERPRETED, AMENDED, OR SUCCEEDED, AND TENANT
STIPULATES THAT IT UNDERSTANDS THE CHARGES AND THE METHODS FOR COMPUTING AND
ALLOCATING THE CHARGES ASSESSED IN THIS LEASE AND THAT THE METHODS ALLOW THE
CHARGES TO BE COMPUTED AND ALLOCATED WITH REASONABLE CERTAINTY.

(ii) TENANT HEREBY WAIVES ITS STATUTORY LIEN UNDER SECTION 91.004 OF THE TEXAS
PROPERTY CODE.

 

65



--------------------------------------------------------------------------------

(iii) The first sentence of the definition of Excluded Taxes is deleted and
replaced with the following:

““Excluded Taxes” means any income or franchise taxes based upon, measured by,
or calculated with respect to net income or profits (but not including any
franchise or margin tax based upon gross receipts (including Rent) from the
Sites), inheritance, estate, succession, transfer or any similar taxes, or other
taxes which are applicable to Landlord’s general or net income (as opposed to
taxes specific to rents, receipts or income attributable to ownership of or
operations solely at the Sites), net worth or capital.”

(iv) The following is added in Paragraph 6(c) following the phrase “occupational
license tax” and before the phrase “or a franchise tax”:

“margin tax”

(v) The following is added in Paragraph 6(c) following the phrase “discharge the
same” and before the phrase “it being the intention”:

“or to reimburse Landlord for payment”

(vi) The following language is added at the end of the second sentence of
paragraph 11(a):

“(INCLUDING, WITHOUT LIMITATION, CLAIMS ARISING FROM ANY ACT OR OMISSION, ACTUAL
OR ALLEGED NEGLIGENCE, OR STRICT LIABILITY OF LANDLORD PARTIES).”

(vii) The following language is added at the end of the last sentence of
paragraph 11(B):

“OR BY THE ACTUAL OR ALLEGED ACT OR OMISSION OF ANY LANDLORD PARTY (INCLUDING
CLAIMS ARISING FROM THE ACTUAL OR ALLEGED NEGLIGENCE OR STRICT LIABILITY OF ANY
LANDLORD PARTY.)”

[SIGNATURE PAGE FOLLOWS]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands under seal on the
day and year first above written.

 

    LANDLORD: WITNESS:     iSTAR SCC DISTRIBUTION CENTERS LLC, a Delaware
limited liability company /s/ Wendy D. Forshay     By:   /s/ Samantha K. Garbus
Name:   Wendy D. Forshay     Name:   Samantha K. Garbus       Title:  
Authorized Representative /s/ Kenneth Sam-Bouharie       Name:   Kenneth
Sam-Bouharie                   TENANT: WITNESS:     SOLO CUP OPERATING
CORPORATION, a Delaware corporation /s/ Tina DeAragon     By:   /s/ Robert D.
Koney Name:   Tina DeAragon     Name   Robert D. Koney       Title:   EVP & CFO
/s/ Kim Frankovich     SF HOLDINGS GROUP, INC., a Delaware corporation Name:  
Kim Frankovich    

 

By:

 

 

/s/ Robert D. Koney

      Name   Robert D. Koney       Title:   EVP & CFO     SOLO CUP COMPANY, a
Delaware corporation     By:   /s/ Robert D. Koney       Name   Robert D. Koney
      Title:   EVP & CFO

 

67